



Published Deal CUSIP Number: [45072UAC5]
Published Revolving Commitment CUSIP Number: [45072UAD3]




AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of June 3, 2011


among


INVESCO HOLDING COMPANY LIMITED,
IVZ, INC.,
INVESCO FINANCE LIMITED,
and
INVESCO FINANCE, INC.,
as Borrowers


INVESCO LTD.,
as Parent


and


THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders


and


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Book Managers


 
CITIBANK N.A.,
as Syndication Agent


 
THE BANK OF NEW YORK MELLON,
HSBC BANK USA, NATIONAL ASSOCIATION,
SUNTRUST BANK,
TORONTO DOMINION (NEW YORK) LLC,
MORGAN STANLEY SENIOR FUNDING, INC., and
JPMORGAN CHASE BANK, N.A.
as Co-Documentation Agents







 
 

--------------------------------------------------------------------------------

 
Table of Contents


Page
 


 
 

 
ARTICLE I
DEFINITIONS AND ACCOUNTING
TERMS                                                          
      1

 
 
Section 1.01
Amendment and Restatement; Allocations 
1

 
 
Section 1.02
Certain Defined Terms 
2

 
 
Section 1.03
Computation of Time Periods 
24

 
 
Section 1.04
Accounting Terms 
24

 
 
Section 1.05
Letter of Credit Amounts 
25

 
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES 
25

 
 
Section 2.01
The Advances 
25

 
 
Section 2.02
Making the Advances 
26

 
 
Section 2.03
Letters of Credit 
27

 
 
Section 2.04
Swing Line Loans 
36

 
 
Section 2.05
Fees 
39

 
 
Section 2.06
Termination or Reduction of the Commitments 
40

 
 
Section 2.07
Repayment of Advances 
40

 
 
Section 2.08
Interest on Advances 
40

 
 
Section 2.09
Interest Rate Determination 
41

 
 
Section 2.10
Optional Conversion of Advances 
42

 
 
Section 2.11
Prepayments of Advances 
42

 
 
Section 2.12
Increased Costs 
43

 
 
Section 2.13
Illegality; Circumstances Affecting Availability 
44

 
 
Section 2.14
Payments Generally and Computations 
45

 
 
Section 2.15
Taxes 
46

 
 
Section 2.16
Sharing of Payments, Etc 
50

 
 
Section 2.17
Use of Proceeds 
51

 
 
Section 2.18
Cash Collateral and Other Credit Support 
51

 
 
Section 2.19
Joint and Several Liability 
53

 
 
Section 2.20
Release of Borrowers 
56

 
 
Section 2.21
Increase in Commitments 
58

 

 
 

--------------------------------------------------------------------------------

 
Table of Contents
(continued)
Page
 



  ARTICLE III
CONDITIONS TO EFFECTIVENESS AND
LENDING                                                                                                                                                                                                                                                                                  59

 
 
Section 3.01
Conditions Precedent to Effectiveness 
59

 
 
Section 3.02
Conditions Precedent to Each Borrowing and Each L/C Credit Extension 
61

 
 
Section 3.03
Determinations Under Section 3.01 
61

 
  ARTICLE IV
REPRESENTATIONS AND
WARRANTIES                                                                                                                                                                                                                                                                                                   
61

 
 
Section 4.01
Representations and Warranties of the Parent and the Borrowers 
61

 
ARTICLE V
COVENANTS OF THE BORROWER 
65

 
 
Section 5.01
Affirmative Covenants 
65

 
 
Section 5.02
Negative Covenants 
69

 
 
Section 5.03
Financial Covenants 
73

 
 ARTICLE VI
 EVENTS OF
DEFAULT                                                                                                                                                                                                                                                                                                                                   
74

 
 
Section 6.01
Events of Default 
74

 
 
Section 6.02
Application of
Funds                                                                                                                  
76

 
  ARTICLE VII
ADMINISTRATIVE
AGENT                                                                                                                                                                                                                                                                                                                             
77

 
 
Section 7.01
Appointment and Authority 
77

 
 
Section 7.02
Rights as a Lender 
77

 
 
Section 7.03
Exculpatory Provisions 
77

 
 
Section 7.04
Reliance by Administrative Agent 
78

 
 
Section 7.05
Delegation of Duties 
78

 
 
Section 7.06
Resignation of Administrative Agent 
78

 
 
Section 7.07
Non-Reliance on Administrative Agent and Other Lenders 
79

 
 
Section 7.08
No Other Duties, Etc 
79

 
 
Section 7.09
Administrative Agent May File Proofs of Claim 
79

 
 
Section 7.10
Guaranty Matters 
79

 
  ARTICLE VIII
MISCELLANEOUS                                                                                                                                                                                                                                                                                                                                          80

 
 
Section 8.01
Amendments, Etc 
80

 
 
Section 8.02
Notices; Effectiveness; Electronic Communication 
81

 
 
Section 8.03
No Waiver; Remedies 
83

 
 
Section 8.04
Expenses; Indemnity; Damage Waiver 
83

 
 
Section 8.05
Right of Set-off 
85

 
 
Section 8.06
Successors and Assigns 
85

 
 
Section 8.07
Treatment of Certain Information; Confidentiality   
87

 
 
Section 8.08
Governing Law 
88

 
 
Section 8.09
Execution in Counterparts 
88

 
 
Section 8.10
Survival of Representations and Warranties 
88

 
 
Section 8.11
Replacement of Lenders 
89

 
 
Section 8.12
Jurisdiction, Etc 
90

 
 
Section 8.13
Judgment 
90

 
 
Section 8.14
Waiver of Jury Trial 
90

 
 
Section 8.15
USA PATRIOT Act Notice 
90

 
 
Section 8.16
Defaulting Lenders 
91

 
 
Section 8.17
No Advisory or Fiduciary Relationship 
91

 
 
Section 8.18
Interest Rate Limitation
92

 
 
Section 8.19
Severability 
92

 



 
 

--------------------------------------------------------------------------------

 

SCHEDULES
 
Schedule I
List of Applicable Lending Offices

Schedule 1.01
Commitments

Schedule 1.02
Mandatory Costs

Schedule 4.01(b)
Subsidiaries

Schedule 4.01(d)
Required Authorizations

Schedule 4.01(i)
Disclosed Litigation

Schedule 5.02(a)
Existing Liens

Schedule 8.02
Administrative Agent’s Office; Certain Addresses for Notices





EXHIBITS                                 Form of
 
Exhibit A
Note

Exhibit B-1
Notice of Borrowing

Exhibit B-2
Swing Line Loan Notice

Exhibit C
Assignment and Assumption

Exhibit D-1
Subsidiary Guaranty

Exhibit D-2
Parent Guaranty

Exhibit E
Opinion of U.S. Counsel for the Borrowers and certain other Loan Parties

Exhibit F
Opinion of U.K. Counsel for IHCL and Invesco Finance UK

Exhibit G
Opinion of Bermuda Counsel for the Parent

Exhibit H
Compliance Certificate

Exhibit I                                U.K. Tax Compliance Certificate
Exhibit J                                Notice of Borrower Assumption
 
 

 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT


This Amended and Restated Credit Agreement (the “Agreement”) is entered into as
of June 3, 2011 among Invesco Holding Company Limited, a company organized under
the laws of England and Wales ("IHCL"), IVZ, Inc., a Delaware corporation
("IVZ"), Invesco Finance Limited, a company organized under the laws of England
and Wales (“Invesco Finance UK”) and Invesco Finance, Inc., a Delaware
corporation (“Invesco Finance US”, and together with IHCL, IVZ,  and Invesco
Finance UK, collectively, the "Borrowers" and each individually, a “Borrower”),
Invesco Ltd., a company organized under the laws of Bermuda (the “Parent”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, and Bank of America, N.A. (“Bank
of America”), as administrative agent (the “Administrative Agent” or “Agent”)
for the Lenders (as hereinafter defined) and as Swing Line Lender and L/C Issuer
(each as hereinafter defined), hereby agree as follows:
 
PRELIMINARY STATEMENT
 
A.           Certain of the Borrowers, the Parent, the lenders party thereto
(the “Existing Lenders”) and Bank of America, as Administrative Agent
thereunder, are parties to that certain Credit Agreement dated as of May 24,
2010 (the “Existing Credit Agreement”).
 
B.           Certain of the Borrowers have requested that the Existing Credit
Agreement be amended and restated on the terms and conditions contained in this
Agreement.
 
C.           The Borrowers, the Parent, the Initial Lenders and the
Administrative Agent have agreed to and desire to amend and restate the Existing
Credit Agreement on the terms and conditions set forth in this Agreement (the
“Amendment and Restatement”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
ARTICLE I  

 
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01 Amendment and Restatement; Allocations.  In order to facilitate the
Amendment and Restatement and otherwise to effectuate the desires of the
Borrowers, the Parent, the Initial Lenders, the Administrative Agent, the L/C
Issuer and the Swing Line Lender:
 
(a) The Borrowers and each other Loan Party, the Initial Lenders, the
Administrative Agent, the L/C Issuer and the Swing Line Lender hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement which in any manner govern or evidence the
Obligations, the obligations of the Borrower and each other Loan Party, the
rights and interests of the Initial Lenders, the Administrative Agent, the L/C
Issuer and the Swing Line Lender and any terms, conditions or matters related to
any thereof, shall be and hereby are amended and restated in their entirety by
the terms, conditions and provisions of this Agreement, and the terms and
provisions of the Existing Credit Agreement, except as otherwise expressly
provided herein, shall be superseded by this Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding this Amendment and Restatement, including anything in this
Section 1.01 and any related Loan Documents (as such term is defined in the
Existing Credit Agreement and referred to herein, individually or collectively,
as the “Existing Credit Documents”), (i) all of the indebtedness, liabilities
and obligations owing by any Person under the Existing Credit Agreement and
other Existing Credit Documents shall continue as Obligations hereunder, and
(ii) each of this Agreement and the Notes and any other Loan Documents (as
defined herein) that is amended and restated in connection with this Agreement
is given as a substitution of and modification of, and not as a payment of or
novation of, the indebtedness, liabilities and obligations of the Borrowers
under the Existing Credit Agreement or any Existing Credit Document, and neither
the execution and delivery of such documents nor the consummation of any other
transaction contemplated hereunder is intended to constitute a novation of the
Existing Credit Agreement or of any of the other Existing Credit Documents or
any obligations thereunder.  Upon the effectiveness of this Agreement, all
Advances (as defined in the Existing Credit Agreement, and including all Swing
Line Loans thereunder) owing by the Borrowers and outstanding under the Existing
Credit Agreement (collectively, the “Existing Advances”) shall continue as
Advances hereunder and shall constitute advances hereunder.  Base Rate Advances
under the Existing Credit Agreement shall accrue interest at the Base Rate
hereunder and the parties hereto agree that the Interest Periods for all
Eurocurrency Rate Advances outstanding under the Existing Credit Agreement on
the Effective Date shall remain in effect without renewal, interruption or
extension as Eurocurrency Rate Advances under this Agreement and accrue interest
at the Eurocurrency Rate hereunder.
 
(c) Simultaneously with the Effective Date, (i) the Commitments (as defined in
the Existing Credit Agreement) of each of the Existing Lenders and the
outstanding amount of all Existing Advances shall be reallocated in accordance
with the Commitments of the Initial Lenders set forth on Schedule 1.01, and the
requisite assignments shall be deemed to be made in amounts from each Existing
Lender to each Initial Lender, with the same force and effect as if such
assignments were evidenced by the applicable Assignments and Assumptions (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement
but without the payment of any related assignment fee, and no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which such requirements are hereby waived), and (ii)
each assignee Lender shall make full cash settlement with each corresponding
assignor Lender, either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all such assignments
and reallocations; and
 
(d) Simultaneously with the Effective Date and after giving effect to the
assignments and reallocations contemplated by Section 1.01(c), the Commitments
of each of the Initial Lenders shall be as set forth on Schedule 1.01.
 
Section 1.02 Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Adjusted Debt” outstanding on any date means the sum, without duplication, of
(a) the aggregate principal amount of all Debt of the Parent and its
Subsidiaries, on a Consolidated basis, outstanding on such date of the kinds
referred to in clauses (a), (c), (d), (e), (f) and (h) (exclusive in clause (h)
of  the Debt of the kind referred to in clauses (b) and (g)) of the definition
of “Debt” and (b) the aggregate principal amount of all Debt of the Parent and
its Subsidiaries, on a Consolidated basis, outstanding on such date of the kinds
referred to in clause (i) of the definition of Debt that relates to Debt of
other Persons of the kinds referred to in clauses (a), (c), (d), (e), (f) and
(h) (exclusive in clause (h) of the Debt of the kind referred to in clauses (b)
and (g)), of the definition of “Debt”.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at Bank of America with its office at
Charlotte, North Carolina, ABA No. 026009593, Account No. 1366212250600 Bank of
America N.A. New York, NY Account Name: Corporate Credit Support Re: Invesco.
 
“Advance” means an advance by a Lender to any Borrower as part of a Borrowing
and, unless such Borrowing is a Swing Line Loan, refers to a Base Rate Advance
or a Eurocurrency Rate Advance (each of which shall be a “Type” of Advance),
and, as the context may require, includes an advance of a Swing Line Loan by the
Swing Line Lender to any Borrower.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
 
“Applicable All In Drawn LIBOR Spread” means, from time to time, the percentages
per annum based upon the Debt Rating as set forth below:
 
Pricing Level
Debt Rating
All In Drawn
LIBOR Spread
1
> A+/A1
1.000%
2
  A/A2
1.125%
3
  A-/A3
1.250%
4
BBB+/Baa1
1.500%
5
< BBB/Baa2
2.000%



Where,
 
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of (i) IHCL's
non-credit-enhanced (except as guaranteed by any Loan Party or including any
Loan Party as a co-borrower or co-issuer), senior unsecured long-term debt, or
(ii) if IHCL does not have any such rated debt, IVZ’s non-credit-enhanced
(except as guaranteed by any Loan Party or including any Loan Party as a
co-borrower or co-issuer), senior unsecured long-term debt, or (iii) if neither
IHCL nor IVZ has such rated debt, Invesco Finance US’s non-credit-enhanced
(except as guaranteed by any Loan Party or
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
including any Loan Party as a co-borrower or co-issuer), senior unsecured
long-term debt, or (iv) if none of IHCL, IVZ or Invesco Finance US has such
rated debt, Invesco Finance UK’s non-credit-enhanced (except as guaranteed by
any Loan Party or including any Loan Party as a co-borrower or co-issuer),
senior unsecured long-term debt, or (v) if no Borrower has any such rated debt,
the senior credit facility provided to the Borrowers by this Agreement and the
other Loan Documents; in any case, provided that (a) if the respective Debt
Ratings issued by the foregoing rating agencies differ by one level, then the
Pricing Level for the higher of such Debt Ratings shall apply (with the Debt
Rating for Pricing Level 1 being the highest and the Debt Rating for Pricing
Level 5 being the lowest); (b)  if there is a split in Debt Ratings of more than
one level, then the Pricing Level that is one level lower than the Pricing Level
of the higher Debt Rating shall apply; (c) if only one Debt Rating is provided,
the Pricing Level that is one level lower than that of such Debt Rating shall
apply; and (d) if no Debt Ratings exist, Pricing Level 5 shall apply.
 
Initially, the Applicable All In Drawn LIBOR Spread shall be determined based
upon the Debt Rating specified in the certificate delivered pursuant to Section
3.01(c)(x).  Thereafter, each change in the Applicable All In Drawn LIBOR Spread
resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
 
“Applicable Margin for Base Rate Advances” means, as of any date, the Applicable
Margin for Eurocurrency Rate Advances less 1.00%.
 
“Applicable Margin for Eurocurrency Rate Advances” means, as of any date, the
Applicable All in Drawn LIBOR Spread less the Applicable Percentage.
 
“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Debt Rating applicable on such date as set forth below:
 
Debt Rating
Applicable Percentage
> A+/A1
0.100%
  A/A2
0.125%
  A-/A3
0.150%
BBB+/Baa1
0.200%
< BBB/Baa2
0.250%

 
 
 
 
 
4

--------------------------------------------------------------------------------

 


Initially, the Applicable Percentage shall be determined based upon the Debt
Rating specified in the certificate delivered pursuant to Section
3.01(c)(x).  Thereafter, each change in the Applicable Percentage resulting from
a publicly announced change in the Debt Rating shall be effective during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers” means the entities listed as Joint Lead Arrangers on the cover page
hereto.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee, and accepted by the Administrative
Agent, in substantially the form of Exhibit C attached hereto.
 
“Audited Financial Statements” means the audited Consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2010 and
the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
 
“Bank of America” has the meaning specified in the recital of parties to this
Agreement.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus ½ of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurocurrency Rate for an Interest Period of one month
plus 1.00%.  The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced
rate.  Any change (i) in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change, and (ii) in the Eurocurrency Rate described in
clause (c) above shall take effect on the date of such change.
 
“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.08(a)(i).
 
“Borrower” or "Borrowers" has the meaning specified in the recital of parties to
this Agreement, subject to the release provisions set forth in Section 2.20.
 
 
 
5

--------------------------------------------------------------------------------

 
 
"Borrower Agent" has the meaning specified therefor in Section 2.19(j).
 
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type, and in the case of Eurocurrency Rate Advances, having the same Interest
Period, made by each of the Lenders pursuant to Section 2.01 or a Swing Line
Borrowing, or both, as the context may require.
 
“Business Day” means a day of the year other than a day on which banks are
required or authorized by law to close in New York City and Charlotte, North
Carolina and, if the applicable Business Day relates to any Eurocurrency Rate
Advances, a day on which dealings are carried on in the London interbank market
and banks are open for business in London.
 
“Capital Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capital leases.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, Obligations in respect of Swing Line Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require) cash or deposit account balances or, if the L/C Issuer or Swing
Line Lender benefitting from such collateral shall agree in its sole discretion,
other credit support constituting Cash Equivalents, in each case pursuant to
documentation in form and substance reasonably satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.  All Cash Collateral shall be denominated in Dollars or the
Equivalent in Dollars of Sterling with respect to Cash Collateral related to
Obligations denominated in Sterling, except as otherwise provided herein.
 
“Cash Equivalents” means, at any time (a) debt issued or guaranteed by the
United States government or any agency thereof, maturing not more than 90 days
after such time, (b) commercial paper, maturing not more than 90 days from the
date of issue, which is issued by a corporation (other than an Affiliate of the
Parent) rated at least A-1 by S&P or P-1 by Moody’s, (c) any certificate of
deposit, maturing not more than 90 days after the date of issue, which is issued
by a financial institution which is rated at least A- by S&P or A3 by Moody’s,
and (d) investments in money market funds that invest substantially all of their
assets in Cash Equivalents of the types described in clauses (a) through (c)
above.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule regulation or treaty or in
the administration, interpretation, implementation or application thereof by any
governmental authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
governmental authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
 
“Commitment” means, as to any Lender, the Dollar amount set forth opposite its
name on Schedule 1.01 or, if such Lender has entered into any Assignment and
Assumption, the Dollar amount set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 8.06(c), as such
amount may be adjusted from time to time in accordance with this Agreement.
 
“Compliance Certificate” means a compliance certificate in the form of Exhibit H
attached hereto.
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09, 2.10 or
2.13, and with respect to any Eurocurrency Rate Advance in Sterling that is
Converted into a Base Rate Advance pursuant to any such Section, includes a
conversion of such amount of Sterling into Dollars based upon the Equivalent in
Dollars of Sterling.
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than (i) trade payables and other
current accruals incurred in the ordinary course of such Person’s business and
payable on customary terms and (ii) earn-out obligations), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property) (other than trade payables incurred in the ordinary
course of such Person’s business and payable on customary terms), (e) all
obligations of such Person as lessee under Capital Leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all net payment obligations of such
Person in respect of Hedge Agreements on the date of determination, (h) all Debt
of others referred to in clauses (a) through (g) above or clause (i) below
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through a written agreement (1)
to pay or purchase such Debt or to advance or supply funds for the payment or
purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (3) to supply funds to or in any other manner invest in
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
the debtor (including any agreement to pay for property or services irrespective
of whether such property is received or such services are rendered) or (4)
otherwise to assure a creditor against loss, and (i) all Debt referred to in
clauses (a) through (h) above secured by (or for which the holder of such Debt
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including, without limitation, accounts and contract rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Debt, but with respect to such Debt that is non-recourse, only
to the extent of the lesser of the amount of such Debt or the fair market value
of the property at the time of determination that is encumbered by such Lien,
provided that, in no event shall “Debt” include any obligations of the Parent or
any of its Subsidiaries incurred in connection with any securitization program
described in Section 5.02(c)(ii).
 
“Debt/EBITDA Ratio” means, as of any date of determination, the ratio of (a)
Adjusted Debt (excluding (i) Subsidiary Non-Recourse Debt , (ii) so long as the
Parent and its Subsidiaries own 100% of the Office Equipment Sale and Leaseback
Bonds, liabilities with respect to the Office Equipment Sale and Leaseback
Lease, (iii) the Qualified Equity Portion of Qualified Securities to the extent
such amount is otherwise included in Adjusted Debt, (iv) in the event that any
Borrower or any Guarantor has issued the 2012 Refinancing Notes in connection
with a refinancing of the 2012 Notes, for purposes of calculating the
Debt/EBITDA Ratio for the period of four consecutive fiscal quarters of the
Parent ending March 31, 2012, the lesser of the aggregate outstanding principal
amount of (1) the 2012 Notes and (2) the 2012 Refinancing Notes (in each case to
the extent otherwise included in Adjusted Debt), (v) in the event that any
Borrower or any Guarantor has issued the 2013 Refinancing Notes in connection
with a refinancing of the 2013 Notes, for purposes of calculating the
Debt/EBITDA Ratio for the period of four consecutive fiscal quarters of the
Parent ending December 31, 2012, the lesser of the aggregate outstanding
principal amount of (1) the 2013 Notes and (2) the 2013 Refinancing Notes (in
each case to the extent otherwise included in Adjusted Debt), and (vi) in the
event that any Borrower or any Guarantor has issued the 2014 Refinancing Notes
in connection with a refinancing of the 2014 Notes, for purposes of calculating
the Debt/EBITDA Ratio for the period of four consecutive fiscal quarters of the
Parent ending September 30, 2014, the lesser of the aggregate outstanding
principal amount of (1) the 2014 Notes and (2) the 2014 Refinancing Notes (in
each case to the extent otherwise included in Adjusted Debt), to (b) EBITDA
(excluding for purpose of this calculation of EBITDA only that portion of EBITDA
attributable to the net income, expenses, losses, charges and gains of each
Special Purpose Subsidiary) for each period of four consecutive fiscal quarters
of the Parent ended on or immediately prior to such time.
 
“Debt Rating” has the meaning specified in the definition of Applicable All In
Drawn LIBOR Spread.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
"Defaulting Lender" means, subject to Section 8.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Advances or
 
 
8

--------------------------------------------------------------------------------

 
 
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder,  (b) has
notified the Borrowers, or the Administrative Agent or any Lender that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under the bankruptcy code of the United
States or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a governmental authority.
 
“Disclosed Litigation” has the meaning specified in Section 4.01(i).
 
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the board of directors of such Person who does not have any material
direct or indirect financial, ownership, or other beneficial interest in or with
respect to such transaction or any party to such transaction other than such
Person.
 
“Dollars” and the “$” sign each means lawful money of the United States of
America.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
I hereto or in the Assignment and Assumption pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrowers and the Administrative Agent.
 
“EBITDA” means, for any period, net income (or net loss) of the Parent and its
Subsidiaries, on a Consolidated basis excluding consolidated investment products
plus the sum of (a) interest expense, (b) income tax expense, (c) depreciation
expense, (d) amortization expense, (e) extraordinary losses, (f) exceptional
losses, and (g) all non-cash charges exclusive of any non-cash charge to the
extent it represents a reserve for cash expenditures in any future period, minus
(x) extraordinary gains and (y) exceptional gains, in each case determined in
accordance with GAAP for such period, and (z) all non-cash gains exclusive of
gains for which the Parent expects cash proceeds in a future period; provided,
that, for purposes of calculating EBITDA for the Parent and its Subsidiaries for
any period, the EBITDA of any Person (or assets or division of such Person)
acquired by the Parent or any of its Subsidiaries during such period shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition occurred on the first day of such period).
 
 
9

--------------------------------------------------------------------------------

 
“Effective Date” has the meaning specified in Section 3.01.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person), subject
to such consents as may be required under Section 8.06(b)(iii); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the Parent,
any Borrower or any of the Parent’s Affiliates or Subsidiaries; and provided
further, however, that an Eligible Assignee shall include only a Lender, an
Affiliate of a Lender or another Person, which, through its lending offices, is
capable of lending Sterling to the Borrowers without the imposition of any
additional Indemnifiable Taxes.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.
 
“Equivalent” in Dollars of Sterling on any date means the equivalent in Dollars
of Sterling determined by using the quoted spot rate at which Bank of America’s
principal office in London offers to exchange Dollars for Sterling in London at
11:00 A.M. (London time) two Business Days prior to such date, and the
“Equivalent” in Sterling of Dollars means the equivalent in Sterling of Dollars
determined by using the quoted spot rate at which Bank of America’s principal
office in London offers to exchange Sterling for Dollars in London at 11:00 A.M.
(London time) two Business Days prior to such date.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Loan Party’s controlled group, or under common control with any
Loan Party, within the meaning of Section 414 (b) or (c) of the Internal Revenue
Code or, for purposes of Section 412 and 430 of the Internal Revenue Code, under
Section 414(m) or (o) of the Internal Revenue Code.
 
 
 
10

--------------------------------------------------------------------------------

 
 
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) at the time when the requirements of subsection (1) of Section 4043(b) of
ERISA (without regard to subsection (2) of such Section) are applicable to any
Loan Party or any ERISA Affiliate an event described in paragraph (9), (10),
(11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected to occur
with respect to a Plan within the following 30 days; (b) the filing by any Loan
Party or any ERISA Affiliate of an application for a minimum funding waiver with
respect to a Plan; (c) the provision by the administrator of any Plan of a
notice of intent to terminate such Plan pursuant to Section 4041 or 4041A of
ERISA (including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 303(k) of ERISA on the assets of any Loan
Party or any ERISA Affiliate shall have been met with respect to any Plan; (g)
the adoption of an amendment to a Plan requiring any Loan Party or any ERISA
Affiliate to provide security to such Plan pursuant to Section 436(f) of the
Internal Revenue Code; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, a Plan,
provided, however, that the event or condition set forth in Section 4042(a)(4)
of ERISA shall be an ERISA Event only if the PBGC has notified any Loan Party or
any ERISA Affiliate that it has made a determination under such section or that
it is considering termination of a Plan on such grounds.
 
“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate.
 
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrowers and the Administrative Agent.
 
“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Advance, a rate per annum determined by the Administrative Agent pursuant
to the following formula:
 
Eurocurrency Rate  =
Eurocurrency Base Rate
1.00 – Eurocurrency Reserve Percentage



 
 
Where,
 
 
11

--------------------------------------------------------------------------------

 
“Eurocurrency Base Rate” means, for such Interest Period:
 
(a)            with respect to each Eurocurrency Rate Advance, the rate per
annum equal to (i) the British Banker’s Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) as approximately 11:00 A.M. (London time), two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate referenced in the preceding clause (i)
is not available at such time for any reason, then the “Eurocurrency Base Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in the relevant currency
for delivery on the first day of such Interest Period in Same Day Funds in the
approximate amount of the Eurocurrency Rate Advance being made, continued or
Converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London or other offshore interbank
market for such currency at their request at approximately 11:00 A.M. (London
time) two Business Days prior to the commencement of such Interest Period.
 
(b)            for any interest calculation with respect to a Base Rate Advance
on any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m. (London time) two Business Days prior to the date of determination,
determined daily on each Business Day for deposits in the relevant currency
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such rate referenced in the preceding clause (i)
is not available at such time for any reason, the rate per annum determined by
the Administrative Agent to be the rate at which deposits in the relevant
currency for delivery on the date of determination in Same Day Funds in the
approximate amount of the Base Rate Advance being made or maintained by Bank of
America and with a term equal to one month would be offered by Bank of America’s
London Branch (or other Bank of America branch or Affiliate) to major banks in
the London or other offshore interbank market for such currency at their request
at the date and time of determination.
 
“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).  The Eurocurrency
Rate for each outstanding Eurocurrency Rate Advance shall be adjusted
automatically as of the effective date of any change in the Eurocurrency Reserve
Percentage.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(ii).
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing Credit Agreement” has the meaning specified in the preliminary
statement to this Agreement.
 
“Existing Debt” means the Debt of the Parent and its Subsidiaries, on a
Consolidated basis outstanding as of the Effective Date.
 
“Existing Senior Notes” means, individually and collectively, the 2012 Notes,
the 2013 Notes and the 2014 Notes.
 
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated April 8, 2011, among certain of
the Borrowers party thereto, the Administrative Agent and Merrill Lynch, Pierce,
Fenner and Smith Incorporated.
 
“Finance Subsidiary” has the meaning specified in Rule 3-10(h)(7) of Regulation
S-X promulgated under the Securities Act, as in effect on the date hereof.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender's Pro Rata Share Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender's Pro Rata Share
Percentage of Swing Line Loans other than Swing Line Loans as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.
 
 
 
 
13

--------------------------------------------------------------------------------

 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Guarantors” means the Parent, Invesco Advisers, Inc., a Delaware corporation,
Invesco North American Holdings, Inc., a Delaware corporation, and Invesco
Management Group Inc., a Delaware corporation, and upon the execution and
delivery of an Assumption of Guaranty (as defined in the Subsidiary Guaranty)
pursuant to Section 5.01(f) or otherwise by any other Subsidiary of the Parent,
such other Subsidiary, subject, in each case, to the release of such Person from
the applicable Guaranty pursuant to the terms thereof.
 
“Guaranty” means each of the Parent Guaranty and the Subsidiary Guaranty.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
 
“IHCL” has the meaning specified in the recital of parties to this Agreement.
 
"Indemnifiable Taxes" has the meaning specified in Section 2.15(a).
 
“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
 
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
 
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the applicable Borrower pursuant to the provisions below and, thereafter, with
respect to Eurocurrency Rate Advances, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the applicable Borrower pursuant to the provisions
below.  The duration of each such Interest Period for each Eurocurrency Rate
Advance shall be one, two, three or six months, as the applicable Borrower may,
upon notice received by the Administrative Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
(i)           the Borrowers may not select any Interest Period that ends after
the Termination Date;
 
(ii)           Interest Periods commencing on the same date for Eurocurrency
Rate Advances comprising part of the same Borrowing shall be of the same
duration;
 
(iii)           whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and
 
(iv)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Invesco Finance UK” has the meaning specified in the recital of parties to this
Agreement.
 
“Invesco Finance US” has the meaning specified in the recital of parties to this
Agreement.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
 
"IVZ" has the meaning specified in the recital of parties to this Agreement.
 
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share
Percentage.  All L/C Advances shall be denominated in Dollars.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.  All L/C Borrowings shall be denominated in Dollars.
 
 
15

--------------------------------------------------------------------------------

 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including, without duplication, all L/C
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.04.  For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
 
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.06, and as the context requires, includes the Swing
Line Lender.
 
“Letter of Credit” means any standby letter of credit issued hereunder.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day), except as otherwise provided herein.
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to $150,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Total Commitments.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property.
 
“Loan Documents” means this Agreement, the Notes, each Guaranty, each Issuer
Document, and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.18 of this Agreement.
 
“Loan Parties” means, collectively, each Borrower and each Guarantor (each
individually, a “Loan Party”).
 
“Mandatory Costs” means with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.02.
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Parent and its Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Parent and its Subsidiaries taken as a whole, (b) the rights and remedies of the
Administrative Agent or any Lender under this Agreement or any Note or (c) the
ability of the Borrowers to perform their obligations under this Agreement or
any Note.
 
“Maturity Date” means the date that is five (5) years after the Effective Date.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Non-Loan Party Finco” means any Finance Subsidiary that, at the time of
determination, is not a Loan Party.
 
“Note” means a promissory note, or as requested by any Lender, an amended and
restated promissory note, of the Borrowers payable to the order of any Lender,
in substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrowers to such Lender resulting from the Advances made by
such Lender, as it may be amended, restated or modified from time to time, or
any substitute therefor or replacement thereof.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Borrower Assumption” means a notice given by the Borrower Agent to
the Administrative Agent pursuant to Section 2.20(d), in the form of Exhibit J
attached hereto (which notice shall be acknowledged and accepted by the
remaining Borrowers described therein, and, if applicable, the new Borrower
Agent described therein).
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document, whether
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising and including interest and fees that accrue after the
commencement by or against any Borrower of any proceeding under the bankruptcy
code of the United States or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally naming such Borrower as the debtor
in such proceeding, regardless of whether such interest and fees are allowed
claims in such proceeding.
 
 
17

--------------------------------------------------------------------------------

 
“Office Equipment Sale and Leaseback” means the sale and leaseback transaction
pursuant to which Invesco Group Services, Inc. sold office equipment for its
Atlanta, Georgia headquarters facility to the Development Authority of Fulton
County for an aggregate price not in excess of $20,000,000 and then leased back
such office equipment from the Development Authority of Fulton County.
 
“Office Equipment Sale and Leaseback Bonds” means those certain industrial
revenue bonds issued by the Development Authority of Fulton County for the
purpose of financing the purchase by the Development Authority of Fulton County
of that certain office equipment the subject matter of the Office Equipment Sale
and Leaseback.
 
“Office Equipment Sale and Leaseback Lease” the lease by Invesco Group Services,
Inc. of that certain office equipment subject to the Office Equipment Sale and
Leaseback from the Development Authority of Fulton County.
 
"Other Taxes" has the meaning specified in Section 2.15(b).
 
“Outstanding Amount” means (i) with respect to Advances and Swing Line Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of Advances and Swing Line
Loans, as the case may be, occurring on such date, and (ii) with respect to L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursement by the Borrowers of Unreimbursed
Amounts.  For Advances and L/C Obligations denominated in Sterling, for purposes
of determining the Outstanding Amount thereof, such amount shall be the
Equivalent thereof in Dollars.
 
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent or the Swing Line Lender, as the case may
be, in accordance with banking industry rules on interbank compensation, and (b)
with respect to any amount denominated in Sterling, the rate of interest per
annum at which overnight deposits in Sterling, in an amount approximately equal
to the amount with respect to which such rate is being determined, would be
offered for such day by a branch or Affiliate of Bank of America in the
applicable offshore interbank market for such currency to major banks in such
interbank market.
 
“Parent” has the meaning specified in the recital of parties to this Agreement.
 
“Parent Guaranty” means that certain Amended and Restated Guaranty dated as of
the date hereof executed and delivered by the Parent in favor of the
Administrative Agent and the Lenders in substantially the form of Exhibit D-2,
as amended, supplemented or otherwise modified from time to time.
 
 
 
18

--------------------------------------------------------------------------------

 
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
except as otherwise provided:  (a) Liens for taxes, assessments or other
governmental charges being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted and for which such reserves or other
appropriate provision, if any, as shall be required by GAAP shall have been made
and maintained in accordance with GAAP and past practices of the Parent and its
Subsidiaries therefor and as to which any enforcement, collection, execution,
levy or foreclosure proceeding which shall commence or have commenced could not
reasonably be expected to result in a Material Adverse Effect; (b) statutory
Liens of landlords and Liens of carriers, warehousemen, mechanics and
materialmen incurred in the ordinary course of business for sums not yet due or
being contested in good faith by appropriate proceedings promptly initiated and
diligently conducted and for which such reserves or other appropriate provision,
if any, as shall be required by GAAP shall have been made therefor and as to
which any enforcement, collection, execution, levy or foreclosure proceeding
which shall commence or have commenced could not reasonably be expected to
result in a Material Adverse Effect; (c) Liens (other than any Lien imposed by
ERISA) incurred or deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance and other types of
social security, (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property, or (iii) in connection with the cash
collateralization of letters of credit permitted under Section 5.02(g)(iii); (d)
any Liens securing attachments or judgments unless the judgment it secures
results or has resulted in an Event of Default under Section 6.01(f); and (e)
leases or subleases granted to others, easements, rights of way and other
encumbrances on title to real property that, in the case of any property
material to the operation of the business of the Parent and its Subsidiaries
taken as a whole, do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Platform” has the meaning specified in Section 5.01.
 
 
 
 
19

--------------------------------------------------------------------------------

 
 
“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times such Lender’s Pro Rata Share Percentage at such
time.
 
“Pro Rata Share Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) obtained by dividing such
Lender’s Commitment at such time by the Total Commitments at such time, subject
to adjustment as provided in Section 8.16.  If the Commitment of each Lender and
the obligations of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 6.02 or if the Total Commitments have expired,
then the Pro Rata Share Percentage of each Lender shall be determined based on
the Pro Rata Share Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Pro Rata Share Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 1.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
 
“Qualified Equity Portion of Qualified Securities” means at any time, the sum of
the amounts obtained by multiplying (x) the amount of each Qualified Security by
(y) the Qualified Equity Percentage at such time of such Qualified Security.
 
“Qualified Equity Percentage” means, with respect to a Qualified Security, the
lowest percentage (whether specifically stated or implied through calculation)
accorded equity treatment for such Qualified Security by either S&P or Moody’s,
as determined by such rating agencies from time to time.
 
“Qualified Security” means any security issued by the Parent, any Borrower or
any Guarantor that (i) has attributes of both debt and equity, (ii) is rated by
both S&P and Moody’s, (iii) the proceeds of which are accorded a percentage of
equity treatment by both S&P and Moody’s, (iv) matures after the Maturity Date,
and (v) ranks in priority of repayment no higher than pari passu with, and is
not structurally superior to, the senior credit facility provided to the
Borrowers under this Agreement and the other Loan Documents (including, without
limitation, all of the Obligations).
 
“Refinancing Notes” means, individually and collectively, the 2012 Refinancing
Notes, the 2013 Refinancing Notes and the 2014 Refinancing Notes.
 
“Register” has the meaning specified in Section 8.06(c).
 
“Related Parties” means with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
 
“Relevant Taxing Authority” means the taxing authority with which the applicable
Treaty Form is required to be filed, in the country of residence of a Lender.
 
“Required Lenders” means at any time Lenders owed greater than 50% of the then
aggregate unpaid principal amount of the Advances and L/C Obligations owing to
Lenders (with the aggregate amount of each Lender’s risk participation and
funded participation in Swing Line Loans and L/C Obligations being deemed owed
to such Lender for purposes of this definition), or, if no such amount is then
outstanding, Lenders holding greater than 50% of the
 
 
 
20

--------------------------------------------------------------------------------

 
 
Commitments provided that the portion of the aggregate unpaid principal amount
of the Advances and risk participations and funded participations in Swing Line
Loans and L/C Obligations owing to or deemed owed to, and the Commitment of, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
 
 
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in Sterling, same day or other funds as may be determined by the
Administrative Agent, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in Sterling.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
 
“SEC” means the Securities and Exchange Commission, or any governmental
authority succeeding to any of its principal functions.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC or the Public Company
Accounting Oversight Board, as each of the foregoing may be amended and in
effect on any applicable date hereunder.
 
“Significant Subsidiary” means (a) each Borrower, (b) each Finance Subsidiary,
and (c) each other Subsidiary of the Parent that (i) is organized under the laws
of the United States or any political subdivision thereof or (ii) is an
operating Subsidiary of the Parent or a Subsidiary of the Parent that directly
or indirectly owns an operating Subsidiary of the Parent.
 
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that is maintained for employees of any Loan Party or any
ERISA Affiliate and no Person other than any Loan Party and the ERISA
Affiliates.
 
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
 
 
 
21

--------------------------------------------------------------------------------

 
 
“Special Purpose Subsidiary” means a Subsidiary created or acquired, and wholly
owned, directly or indirectly, by the Parent whose primary business is investing
in real estate properties or other investment assets, the acquisition of which
properties or assets are financed in whole, or in part, with Subsidiary
Non-Recourse Debt, and whose primary assets consist of such real estate
properties and other investment assets.
 
“Sterling” means lawful money of the United Kingdom of Great Britain and
Northern Ireland.
 
“Subsidiary” of any Person means any corporation, limited liability company,
partnership, joint venture, trust or estate of which (or in which) more than 50%
of (a) in the case of a corporation, the issued and outstanding capital stock
having ordinary voting power to elect a majority of the Board of Directors of
such corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) in the case of a limited liability company,
partnership or joint venture, the interest in the capital or profits of such
limited liability company, partnership or joint venture or (c) in the case of a
trust or estate, the beneficial interest in such trust or estate, in each
instance above is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.  Unless otherwise specified, all
references to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Parent.
 
“Subsidiary Guarantor” means each Guarantor other than the Parent.
 
“Subsidiary Guaranty” means that certain Amended and Restated Guaranty dated as
of the date hereof executed and delivered by each Subsidiary Guarantor in favor
of the Administrative Agent and the Lenders in substantially the form of Exhibit
D-1, as amended, supplemented or otherwise modified from time to time.
 
“Subsidiary Non-Recourse Debt”  means with respect to all Special Purpose
Subsidiaries of the Parent, Debt incurred by such Special Purpose Subsidiaries
up to an aggregate principal amount for all such Special Purpose Subsidiaries at
any time outstanding not to exceed $500,000,000, (i) the proceeds of which are
used to finance the acquisition of real estate properties and other investment
assets by such Special Purpose Subsidiary, (ii) that is not guaranteed by any
Borrower or any Guarantor, and (iii) where recourse for repayment of such Debt
is contractually limited to such Special Purpose Subsidiary and the specific
real estate properties or other investment assets of such Special Purpose
Subsidiary financed with the proceeds thereof.
 
“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.
 
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B-2.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Total Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Total Commitment.
 
"Taxes" has the meaning specified in Section 2.15(a).
 
“Termination Date” means the earlier of (i) the Maturity Date and (ii) the date
of termination in whole of the Commitments pursuant to Section 2.06 or 6.01.
 
“Total Commitment” means, at any time, the aggregate amount of the Lenders’
Commitments at such time.
 
“Treaty Form” means a form of claim for the benefits of an income tax treaty
between the United Kingdom and the country of residence of a Lender or the
Administrative Agent, as is specified from time to time by HM Revenue & Customs
in the United Kingdom.
 
“Type” has the meaning therefor in the definition of Advance.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
 
“2012 Notes” means IHCL’s unsecured 5.625% Senior Notes due April 17, 2012.
 
“2012 Refinancing Notes” means unsecured notes issued by any Borrower or any
Guarantor for the express purpose, solely or with other purposes, of refinancing
the 2012 Notes, which unsecured notes shall (i) rank in priority of repayment no
higher than pari passu with, and shall not be structurally superior to, the
Obligations and (ii) shall mature after the Maturity Date.
 
 
 
23

--------------------------------------------------------------------------------

 
 
“2013 Notes” means IHCL’s unsecured 5.375% Senior Notes due February 27, 2013.
 
“2013 Refinancing Notes” means unsecured notes issued by any Borrower or any
Guarantor for the express purpose, solely or with other purposes, of refinancing
the 2013 Notes, which unsecured notes shall (i) rank in priority of repayment no
higher than pari passu with, and shall not be structurally superior to, the
Obligations and (ii) shall mature after the Maturity Date.
 
“2014 Notes” means IHCL’s unsecured 5.375% Senior Notes due December 14, 2014.
 
“2014 Refinancing Notes” means unsecured notes issued by any Borrower or any
Guarantor for the express purpose, solely or with other purposes, of refinancing
the 2014 Notes, which unsecured notes shall (i) rank in priority of repayment no
higher than pari passu with, and shall not be structurally superior to, the
Obligations and (ii) shall mature after the Maturity Date.
 
Section 1.03 Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.
 
Section 1.04 Accounting Terms.
 
(a) Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
 
(b) Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers and the Parent shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
 
(c) Consolidation.  All references herein to Consolidated financial statements
of the Parent and its Subsidiaries or to the determination of any amount for the
Parent and its Subsidiaries on a Consolidated basis or any similar reference
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
shall, in each case, be deemed to include each entity that the Parent is
required to consolidate pursuant to FASB ASC 810 as if such entity were a
Subsidiary as defined herein, provided that for purposes of determining
compliance with the financial covenants set forth in Section 5.03, the
consolidation of investment products shall be disregarded.
 
(d) Effect of a Section 5.02(b)(ii) Permitted Merger.  Upon the event of a
merger of the Parent into any Borrower permitted by Section 5.02(b), all
references to the Parent in this Agreement shall be deemed references to the
Borrower into which the Parent is merged except (i) where such prior reference
to the Parent would be a duplicative reference to such Borrower, in which case
the reference to the Parent shall be disregarded, (ii) where such prior
reference to the Parent specifically relates to (A) a prior executed agreement
to which the Parent was in fact a party, (B) financial statements dated prior to
such merger, (C) such reference is a reference to the Parent as a Guarantor, or
(D) such reference is contained in the conditions precedent in Section 3.01,
(iii) where such change would result in a prior occurring Event of Default no
longer being deemed an Event of Default (unless such prior occurring Event of
Default has been cured), (iv) with respect to the reference to “Each Subsidiary
of the Parent” in Section 4.01(q), which shall be deemed to be a reference to
“Any Borrower or any of its Subsidiaries”, and (v) with respect to the reference
to the Parent in Section 4.01(r), which shall continue to be a reference to the
Parent as if such merger had not occurred.
 
Section 1.05 Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Equivalent in
Dollars of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Equivalent in Dollars of the maximum stated
amount of such Letter of Credit after giving effect to all such increases and
any subsequent decreases, whether or not such maximum stated amount is in effect
at such time.
 
ARTICLE II                            
 
AMOUNTS AND TERMS OF THE ADVANCES
 
Section 2.01 The Advances.  Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrowers from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate principal amount (based in respect of any
Advance denominated in Sterling on the Equivalent in Dollars), not to exceed at
any time outstanding the amount of such Lender’s Commitment less (i) such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations and
(ii) such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line
Loans.  Each Borrowing shall be in an aggregate amount of $5,000,000 (or the
Equivalent thereof in Sterling) or an integral multiple of $1,000,000 (or the
Equivalent thereof in Sterling) in excess thereof and shall consist of Advances
of the same Type made on the same day by the Lenders ratably according to their
respective Commitments.  Within the limits of each Lender’s Commitment, the
Borrowers may borrow under this Section 2.01, prepay pursuant to Section 2.11
and reborrow under this Section 2.01.
 
 
 
 
25

--------------------------------------------------------------------------------

 
 
Section 2.02 Making the Advances.  (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the third Business
Day prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Eurocurrency Rate Advances denominated in Dollars, (y) 11:00 A.M.
(New York City time) on the fifth Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurocurrency Rate Advances
denominated in Sterling, or (z) 11:00 A.M. (New York City time) on the date of
the proposed Borrowing in the case of a Borrowing consisting of Base Rate
Advances, by the Borrower Agent to the Administrative Agent, which shall give to
each Lender prompt notice thereof.  Each such notice of a Borrowing (a “Notice
of Borrowing”) shall be by telephone, confirmed promptly in writing, and signed
by a duly authorized officer of the Borrower Agent, or any other employee of the
Borrower Agent that is authorized by the President or Chief Financial Officer of
the Borrower Agent, in substantially the form of Exhibit B-1 hereto, specifying
therein the requested (i) date of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, (iv) in the
case of a Borrowing consisting of Eurocurrency Rate Advances, the initial
Interest Period and whether such Advance shall be in Dollars or in Sterling, and
(v) applicable Borrower.  Each Lender shall, before 1:00 P.M. (New York City
time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in Same Day Funds, such Lender’s Pro Rata Share of such
Borrowing.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the applicable Borrower
at the Administrative Agent’s address referred to in Section 8.02; provided,
however, that if, on the date the Notice of Borrowing with respect to such
Borrowing is given by the Borrower Agent, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings, and second, shall be made available to the
applicable Borrower as provided above.
 
(b)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrowers may not select Eurocurrency Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 (or the
Equivalent thereof in Sterling) or if the obligation of the Lenders to make
Eurocurrency Rate Advances shall then be suspended pursuant to Section 2.09 or
2.13 and (ii) the Eurocurrency Rate Advances may not be outstanding as part of
more than ten separate Borrowings.
 
(c)           Each Notice of Borrowing shall be irrevocable and binding on the
Borrowers.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrowers shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
 
(d)           Unless the Administrative Agent shall have received notice from a
Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Pro Rata Share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, but shall have no obligation to, make
available to the applicable Borrower on such date a corresponding amount.  If
and to the extent that such Lender shall not have so made such amount available
to the
 
 
 
 
26

--------------------------------------------------------------------------------

 
 
Administrative Agent, such Lender and the Borrowers severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the applicable Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of the Borrowers, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Overnight Rate.  If such Lender shall repay to the
Administrative Agent such corresponding amount such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement, and thereafter, the Borrowers’ obligation to repay such amount to the
Administrative Agent in accordance with this subsection (d) shall no longer be
required; provided that the Borrowers shall not be relieved of their obligation
to pay the interest on such amount referred to herein unless and only to the
extent that such Lender has paid the interest on such amount referred to herein.
 
(e)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
 
Section 2.03 Letters of Credit.
 
(a) The Letter of Credit Commitment.
 
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Effective Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or Sterling for the account of any Borrower or its
respective Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of any Borrower or its Subsidiaries
(for the avoidance of doubt, including any Letters of Credit with an expiry date
later than the Letter of Credit Expiration Date issued in accordance with
Section 2.03(a)(ii)(B) below) and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit
(based in respect of any Letter of Credit denominated in Sterling on the
Equivalent in Dollars), (x) the Outstanding Amount of all Advances, all L/C
Obligations and all Swing Line Loans shall not exceed the Total Commitment, (y)
the Outstanding Amount of the Advances of any Lender plus such Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations plus such Lender’s Pro
Rata Share of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of
 
 
 
 
 
 
 
27

--------------------------------------------------------------------------------

 
 
Credit Sublimit.  Each request by the Borrower Agent for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrowers that the L/C Credit Extension so requested complies with the
conditions set forth in the proviso to the preceding sentence.  Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrowers’
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrowers may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed.
 
(ii) The L/C Issuer shall not issue any Letter of Credit if:
 
(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, provided that a requested Letter of Credit may have an expiry date
that occurs more than twelve months after the date of issuance or last extension
if all Lenders have approved such expiry date; or
 
(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (i) on or before the Letter of Credit
Expiration Date, the Borrowers have Cash Collateralized 100% of the undrawn
amount of such Letter of Credit, such Cash Collateral to be in the same currency
as the related Letter of Credit or (ii) all the Lenders have otherwise approved
such expiry date.
 
(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
 
(A) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Effective Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the L/C
Issuer in good faith deems material to it;
 
(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally, so long as such
policies are consistently applied by the L/C Issuer to its customers generally
and to letters of credit issued by it, such policies are not unusual to
similarly situated financial institutions and such policies are not contrary to
the express contractual obligations of the L/C Issuer under this Agreement;
 
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $1,000,000;
 
(D) the Letter of Credit is to be denominated in a currency other than Dollars
or Sterling;
 
(E) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 8.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
 
(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
 
(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
 
(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.
 
(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VII with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article VII
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
 
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
 
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower Agent delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a duly authorized officer of the Borrower
Agent or any other employee of the Borrower Agent that is authorized by the
President or Chief Financial Officer of the Borrower Agent.  Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m. (New York City time) at least one Business Day
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit,
 
 
 
 
29

--------------------------------------------------------------------------------

 
 
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; (H) the applicable Borrower or Subsidiary on whose account the Letter of
Credit is being issued; and (I) such other matters as the L/C Issuer may
reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may require.  Additionally, the Borrower Agent shall furnish to
the L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may
reasonably require.
 
(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower Agent and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.  Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article III shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit (for the avoidance of
doubt, including any Letters of Credit with an expiry date later than the Letter
of Credit Expiration Date issued in accordance with Section 2.03(a)(ii)(B)),
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share
Percentage times the amount of such Letter of Credit.
 
(iii) If the Borrower Agent so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued.  Unless
 
 
 
30

--------------------------------------------------------------------------------

 
 
otherwise directed by the L/C Issuer, the Borrower Agent shall not be required
to make a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date unless on or before the Letter of Credit Expiration Date,
the Borrowers have complied with the requirements set forth in Section
2.03(a)(ii)(B), in which case such expiry date shall not extend more than twelve
months past the Letter of Credit Expiration Date unless all Lenders have
otherwise consented thereto; provided, however, that the L/C Issuer shall not
permit any such extension if (A) the L/C Issuer has determined that it would not
be permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or any
Loan Party that one or more of the applicable conditions specified in Section
3.02 is not then satisfied, and in each such case directing the L/C Issuer not
to permit such extension.
 
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower Agent and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c) Drawings and Reimbursements; Funding of Participations.
 
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
Agent and the Administrative Agent thereof.  In the case of a Letter of Credit
denominated in Sterling, the Borrowers shall reimburse the L/C Issuer in
Sterling, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Borrower Agent shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the Borrowers will reimburse the L/C Issuer in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in
Sterling, the L/C Issuer shall notify the Borrower Agent of the Equivalent in
Dollars of the amount of the drawing promptly following the determination
thereof.  Not later than 11:00 a.m. (New York City time) on the next Business
Day succeeding payment by the L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrowers fail to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in the Equivalent in Dollars thereof in the case
of a Letter of Credit denominated in Sterling) (the “Unreimbursed Amount”), and
the amount of such Lender’s Pro Rata
 
 
 
31

--------------------------------------------------------------------------------

 
 
Share thereof.  In such event, the Borrower Agent shall be deemed to have
requested a Borrowing of Base Rate Advances to be disbursed on the Honor Date in
an amount equal to the Unreimbursed Amount (expressed in the amount of the
Equivalent in Dollars thereof in the case of any Unreimbursed Amount in
Sterling), without regard to the minimum and multiples specified in Section 2.01
for the principal amount of Base Rate Advances, but subject to the unutilized
portion of the Total Commitments and the conditions set forth in Section 3.02
(other than delivery by the Borrower Agent of a Notice of Borrowing).  Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer, in Dollars, at the
Administrative Agent’s office for Dollar-denominated payments in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. (New
York City time) on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Advance to the Borrowers in such amount.  The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars.
 
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Advances because the conditions set forth in Section 3.02
cannot be satisfied or for any other reason, the Borrowers shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount (expressed in the amount of the Equivalent in Dollars
thereof in the case of any Unreimbursed Amount in Sterling) that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest in accordance with Section 2.08(b).  In
such event, each Lender’s payment to the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.
 
(iv) Until each Lender funds its Advance or L/C Advance pursuant to this Section
2.03(c) to reimburse the L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Pro Rata Share of such amount shall
be solely for the account of the L/C Issuer.
 
(v) Each Lender’s obligation to make Advances or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, any Borrower
or any other Person for any reason whatsoever; (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Advances pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 3.02 (other than delivery by the Borrower Agent
of a Notice of Borrowing).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrowers to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
 
 
32

--------------------------------------------------------------------------------

 
(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing.  If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Advance included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be.  A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
 
(d) Repayment of Participations.
 
(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrowers or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (based on the Equivalent in Dollars for any payment
received in Sterling) in Dollars .
 
(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned by the L/C
Issuer (including pursuant to any settlement entered into by the L/C Issuer in
its discretion), each Lender shall pay to the Administrative Agent for the
account of the L/C Issuer its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
 
 
33

--------------------------------------------------------------------------------

 
 
 
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
 
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, so long as the L/C Issuer reasonably determined
that such draft or certificate substantially complied  with the terms of such
Letter of Credit, or any payment made by the L/C Issuer under such Letter of
Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the bankruptcy code of the United States or any other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally; or
 
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
 
The Borrower Agent shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower Agent’s instructions or other irregularity, the
Borrower Agent will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the
 
 
 
34

--------------------------------------------------------------------------------

 
 
approval of the Lenders or the Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.  The
Borrowers hereby assume all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrowers’
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrowers when a Letter of Credit is issued, the rules of the ISP shall
apply to each standby Letter of Credit.
 
(h) Letter of Credit Fees.  The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Pro Rata Share Percentage,
in Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Margin for Eurodollar Rate Advances times the
Equivalent in Dollars of the daily amount available to be drawn under such
Letter of Credit; provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 or Section 2.18 shall be payable,
to the maximum extent permitted by applicable Law, to the other Lenders in
accordance with the upward adjustments in their respective Pro Rata Share
Percentages allocable to such Letter of Credit pursuant to Section 8.16(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.04.  Letter of Credit Fees shall be (i) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears.  If there is any
change in the Applicable Margin for Eurodollar Rate Advances during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Margin for Eurodollar Rate Advances
separately for each period during such quarter that such Applicable Margin for
Eurodollar Rate Advances was in effect.  Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at a rate equal
to the Applicable Margin for Eurodollar Rate Advances plus 2% per annum.
 
 
 
 
35

--------------------------------------------------------------------------------

 
 
(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in the Fee Letter, computed on the Equivalent in Dollars of
the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears  Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.04.  In addition, the Borrowers
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
 
(j) Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(k) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit.  The Borrowers hereby acknowledge that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrowers, and that
each Borrower’s respective business derives substantial benefits from the
businesses of such Subsidiaries.
 
Section 2.04 Swing Line Loans.
 
(a) The Swing Line.  Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make Advances (each such Advance, a “Swing
Line Loan”) to the Borrowers from time to time on any Business Day during the
period from the Effective Date to the Termination Date in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Advances of the Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Outstanding Amount of all
Advances, all L/C Obligations and all Swing Line Loans shall not exceed the
Total Commitment, and (ii) the Outstanding Amount of the Advances of any Lender
plus such Lender’s Pro Rata Share of the Outstanding Amount of all L/C
Obligations plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Commitment, and
 
 
 
 
36

--------------------------------------------------------------------------------

 
 
provided, further, that the Borrowers shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan.  Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrowers may
borrow under this Section 2.04, prepay under Section 2.11, and reborrow under
this Section 2.04.  Each Swing Line Loan shall be in Dollars.  Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share Percentage times the amount of such Swing Line
Loan.                   
 
(b) Borrowing Procedures.  Each Swing Line Borrowing shall be made upon the
Borrower Agent's irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
3:00 P.M. (New York City time) on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $1,000,000,
(ii) the requested borrowing date, which shall be a Business Day and (iii)
identifying the applicable Borrower.  Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and the Administrative
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
a duly authorized officer of the Borrower Agent or any other employee of the
Borrower Agent that is authorized by the President or Chief Financial Officer of
the Borrower Agent.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 4:00 P.M. (New York City time) on the date of the
proposed Swing Line Borrowing (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Section 3.02 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 5:00 P.M. (New York City time) on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the applicable Borrower in Same Day Funds.
 
(c) Refinancing of Swing Line Loans.
 
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (each of which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Advance in an amount equal to such Lender's Pro Rata Share of the amount of
Swing Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Notice of Borrowing for purposes hereof)
and in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified in Section 2.01 for the principal amount of Base
Rate Advances, but subject
 
 
 
 
37

--------------------------------------------------------------------------------

 
 
to the unutilized portion of the Total Commitments and the conditions set forth
in Section 3.02.  The Swing Line Lender shall furnish the Borrower Agent with a
copy of the applicable Notice of Borrowing promptly after delivering such notice
to the Administrative Agent.  Each Lender shall make an amount equal to its Pro
Rata Share of the amount specified in such Notice of Borrowing available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s office not later than 1:00 P.M. (New York City time) on the day
specified in such Notice of Borrowing, whereupon, subject to Section
2.04(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Base Rate Advance to the Borrowers in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.
 
(ii) If for any reason any Swing Line Loan cannot be refinanced by such an
Advance in accordance with Section 2.04(c)(i), the request for Base Rate
Advances submitted by the Swing Line Lender as set forth herein shall be deemed
to be a request by the Swing Line Lender that each of the Lenders fund its risk
participation in the relevant Swing Line Loan and each Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
 
(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
(iv) Each Lender’s obligation to make Advances or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) in the case of each Lender’s obligation to
purchase and fund risk participations only, the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Advances (but not to fund risk participations in Swing Line Loans) pursuant
to this Section 2.04(c) is subject to the conditions set forth in Section
3.02.  No such funding of risk participations shall relieve or otherwise impair
the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.
 
 
 
 
38

--------------------------------------------------------------------------------

 
 
(d) Repayment of Participations.
 
(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Pro Rata Share (determined at the time of such purchase and funding) of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.
 
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender (including pursuant to any settlement entered into by the Swing Line
Lender in its discretion), each Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the all
amounts owing hereunder and under any Loan Document and the termination of this
Agreement.
 
(e) Interest for Account of Swing Line Lender.  The Swing Line Lender shall be
responsible for invoicing the Borrower Agent for interest on the Swing Line
Loans.  Until a Lender funds its Base Rate Advance or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swing Line Lender, and after such Lender funds its Base Rate
Advance or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, such interest shall be for the
account of such Lender.
 
(f) Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
Section 2.05 Fees.  In addition to certain fees described in subsections (h) and
(i) of Section 2.03:
 
(a) Facility Fee.  The Borrowers agree to pay to the Administrative Agent for
the account of each Lender a facility fee on (i) until the Termination Date, the
aggregate amount of such Lender’s Commitment from the Effective Date in the case
of each Initial Lender and from the effective date specified in the Assignment
and Assumption pursuant to which it became a Lender in the case of each other
Lender until the Termination Date and (ii) after the Termination Date in the
event that any Letter of Credit is issued with an expiry date that occurs beyond
the Termination Date, on the aggregate amount of such Lender's unfunded and
funded risk participations in all such Letters of Credit until such Letters of
Credit have expired and all L/C Obligations with respect thereto have been paid
in full or terminated (the "Extended L/C Termination Date"), in each case,
subject to adjustment as provided in Section 8.16, at a rate per annum equal to
the Applicable
 
 
 
 
39

--------------------------------------------------------------------------------

 
 
Percentage in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December (each a “Facility Fee Payment
Date”), commencing with the Facility Fee Payment Date first occurring after the
Effective Date, and, in the case of clause (i) above, on the Termination Date,
and in the case of clause (ii) above on the Extended L/C Termination Date.
 
(b) Agent’s Fees.  The Borrowers shall pay to the Administrative Agent for its
own account such fees as may from time to time be agreed between the Borrowers
and the Administrative Agent, including without limitation in the Fee Letter.
 
Section 2.06 Termination or Reduction of the Commitments.  The Borrowers shall
have the right, upon at least three Business Days’ notice to the Administrative
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction of the Total Commitment shall be in the aggregate amount of
$25,000,000 or an integral multiple of $1,000,000 in excess thereof.
 
Section 2.07 Repayment of Advances.
 
(a)   The Borrowers shall repay to the Administrative Agent for the ratable
account of the Lenders on the Termination Date the aggregate principal amount of
all Advances then outstanding together with all accrued and unpaid interest,
fees and costs associated therewith.  Repayments made pursuant to this clause
(a) shall be in the same currency in which such outstanding Advances were made.
 
(b)           The Borrowers shall repay each Swing Line Loan together with
accrued and unpaid interest thereon on the earlier to occur of (i) the date ten
(10) Business Days after such Swing Line Loan is made, and (ii) the Termination
Date.
 
Section 2.08 Interest on Advances.
 
(a) Scheduled Interest.  The Borrowers shall pay interest on the unpaid
principal amount of each Advance owing to each Lender from the date of such
Advance until such principal amount shall be paid in full, at the following
rates per annum:
 
(i) Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin for Base Rate Advances
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.
 
(ii) Eurocurrency Rate Advances.  During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurocurrency Rate for
such Interest Period for such Advance plus (y) the Applicable Margin for
Eurocurrency Rate Advances in effect from time to time plus (z) in the case of
each Advance in Sterling, the Mandatory Cost, payable in arrears on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and on the date such
Eurocurrency Rate Advance shall be Converted or paid in full.
 
 
 
40

--------------------------------------------------------------------------------

 
 
(iii) Swing Line Loans.  With respect to each Swing Line Loan, a rate per annum
equal at all times to the sum of (x) the Base Rate in effect from time to time
plus (y) the Applicable Margin for Base Rate Advances in effect from time to
time payable in arrears on the date of repayment or refinancing, in whole or in
part, of such Swing Line Loan.
 
(b) Default Interest.  Upon the occurrence and during the continuance of an
Event of Default, with the consent or at the direction of the Required Lenders,
the Borrowers shall pay interest on (i) the unpaid principal amount of each
Advance owing to each Lender, payable in arrears on the dates referred to in
clause (a)(i), (a)(ii) or (a)(iii) above, at a rate per annum equal at all times
to 2% per annum above the rate per annum required to be paid on such Advance
pursuant to clause (a)(i), (a)(ii) or (a)(iii) above and (ii) to the fullest
extent permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above.
 
Section 2.09 Interest Rate Determination.
 
(a) The Administrative Agent shall give prompt notice to the Borrower Agent and
the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.08(a)(i), (ii) or (iii).
 
(b) If, with respect to any Eurocurrency Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurocurrency Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Required
Lenders of making, funding or maintaining their respective Eurocurrency Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower Agent and the Lenders, whereupon (i) each Eurocurrency Rate
Advance will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance, and (ii) the obligation of the
Lenders to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower Agent and the Lenders that the circumstances causing such suspension no
longer exist.
 
(c) If the Borrowers shall fail to select the duration of any Interest Period
for any Eurocurrency Rate Advances in accordance with the provisions contained
in the definition of “Interest Period” in Section 1.01, the Administrative Agent
will forthwith so notify the Borrower Agent and the Lenders and such Advances
will automatically, on the last day of the then existing Interest Period for
such Eurocurrency Rate Advance, Convert into Base Rate Advances.
 
(d) On the date on which the aggregate unpaid principal amount of Eurocurrency
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
 
 
41

--------------------------------------------------------------------------------

 
(e) Upon the occurrence and during the continuance of any Event of Default, (i)
each Eurocurrency Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended.
 
Section 2.10 Optional Conversion of Advances.  The Borrowers may on any Business
Day, upon notice given to the Administrative Agent not later than 11:00 A.M.
(New York City time) on the third Business Day, with respect to Advances in
Dollars, or the fifth Business Day, with respect to Advances in Sterling, prior
to the date of the proposed Conversion and subject to the provisions of Sections
2.09 and 2.13, Convert all Advances of one Type comprising the same Borrowing
into Advances of the other Type; provided, however, that any Conversion of
Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Advances shall result in more separate Eurocurrency Rate
Borrowings than permitted under Section 2.02(b).  Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance.  Each notice of Conversion shall be
irrevocable and binding on the Borrowers.
 
Section 2.11 Prepayments of Advances.
 
(a) Optional Prepayments.  The Borrowers may, upon notice to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, given not later than 11:00 A.M. (New York City time) on the third
Business Day, with respect to Advances in Dollars, or the fifth Business Day,
with respect to Advances in Sterling, prior to the date of such proposed
prepayment, in the case of Eurocurrency Rate Advances, and not later than 11:00
A.M. (New York City time) on the day of such proposed prepayment, in the case of
Base Rate Advances, and if such notice is given the Borrowers shall, prepay the
Outstanding Amount of the Advances comprising part of the same Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid, with such prepayment to be made in
the currency in which such Advances were made; provided, however, that (x)
except in the case of prepayments of Swing Line Loans, as described in clause
(z) below, each partial prepayment shall be in an aggregate principal amount of
$5,000,000 or the Equivalent thereof in Sterling or an integral multiple of
$1,000,000 or the Equivalent thereof in Sterling in excess thereof, (y) in the
event of any such prepayment of a Eurocurrency Rate Advance, the Borrowers shall
be obligated to reimburse the Lenders in respect thereof pursuant to Section
8.04(c) and (z) in the case of a Swing Line Loan, the Borrowers may prepay the
Outstanding Amount of such Swing Line Loan, together with accrued interest to
the date of such prepayment on the principal amount prepaid, at any time in
minimum increments of $100,000.
 
 
 
 
 
 
42

--------------------------------------------------------------------------------

 
(b) Mandatory Prepayments.
 
(i) If at any time the sum of (A) the aggregate principal amount of all Advances
denominated in Dollars then outstanding plus (B) the Equivalent in Dollars of
the aggregate principal amount of all Advances denominated in Sterling then
outstanding plus (C) the aggregate amount of all L/C Obligations denominated in
Dollars then outstanding plus (D) the Equivalent in Dollars of the aggregate
amount of all L/C Obligations denominated in Sterling outstanding exceeds the
Total Commitment on such date, the Borrowers shall, within two Business Days
after receipt of such notice given pursuant to (ii) below, prepay the
outstanding principal amount of any Advances and/or Cash Collateralize 100% of
the L/C Obligations pursuant to this Section 2.11(b) in an aggregate amount
sufficient to reduce such sum to an amount not to exceed the Total Commitment on
such date.
 
(ii) Each prepayment made pursuant to this Section 2.11(b) (A) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrowers shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 8.04(c), and (B)
shall be made in the currency in which the Advances subject to such prepayment
were made.  The Administrative Agent shall give prompt notice of any prepayment
required under this Section 2.11(b) to the Borrower Agent and the Lenders.
 
(c) Hedging Agreements.  All Hedging Agreements, if any, between the Borrowers
and any Lender or its affiliates are independent agreements governed by the
written provisions of such Hedging Agreements, which will remain in full force
and effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in terms of this Agreement or the Notes, except as otherwise
expressly provided in said written swap agreements, and any payoff statements
from the Administrative Agent relating to this Agreement shall not apply to said
Hedging Agreements, except as otherwise expressly provided in such payoff
statement.
 
Subject to Section 8.16, each prepayment pursuant to this Section 2.11 (other
than prepayments of Swing Line Loans) shall be applied to the Advances of the
Lenders in accordance with their respective Pro Rata Share Percentages.
 
Section 2.12 Increased Costs.
 
(a) If, due to either (i) any Change in Law, or (ii) the Mandatory Cost, as
calculated hereunder, not representing the cost to any Lender or the L/C Issuer
of complying with the requirements of the Bank of England and/or the Financial
Services Authority or the European Central Bank in relation to its making,
funding or maintaining Eurocurrency Rate Advances or participating in, issuing
or maintaining Letters of Credit, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining Eurocurrency Rate
Advances or to any Lender or the L/C Issuer of participating in, issuing or
maintaining any Letters of Credit (excluding for purposes of this Section 2.12
any such increased costs resulting from (i) Indemnifiable Taxes or Other Taxes
(as to which Section 2.15 shall govern) and (ii) changes in taxes measured by or
imposed upon the net income or gross income or franchise taxes, or taxes
measured by or
 
 
 
 
 
 
 
43

--------------------------------------------------------------------------------

 
 
imposed upon capital or net worth, or branch taxes, of such Lender, its
Applicable Lending Office or the L/C Issuer), then the Borrowers shall from time
to time, within ten days of demand by such Lender or the L/C Issuer (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender or the L/C Issuer additional amounts sufficient to
compensate such Lender or the L/C Issuer for such increased cost; provided that,
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office and the L/C Issuer agrees to use
reasonable efforts to assign its rights and obligations hereunder to another of
its offices, branches or affiliates if the making of such a designation or
assignment would avoid the need for, or reduce the amount of, such additional
cost and would not, in the reasonable judgment of such Lender or the L/C Issuer,
be otherwise disadvantageous to such Lender or the L/C Issuer.
 
(b) If any Lender or the L/C Issuer reasonably determines that any Change in Law
affects or would affect the amount of capital required or expected to be
maintained by such Lender or the L/C Issuer or any corporation controlling such
Lender or the L/C Issuer and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder, the L/C
Issuer's commitment to issue Letters of Credit hereunder, and other commitments
of similar types, and such Lender or the L/C Issuer reasonably determines that
the rate of return on its or such controlling corporation’s capital as a
consequence is reduced to a level below that which such Lender, the L/C Issuer
or such controlling corporation would have achieved but for the occurrence of
such conditions, then, within ten days of demand by such Lender or the L/C
Issuer (with a copy of such demand to the Administrative Agent), the Borrowers
shall pay to the Administrative Agent for the account of such Lender or the L/C
Issuer, from time to time as specified by such Lender or the L/C Issuer,
additional amounts sufficient to compensate such Lender, the L/C Issuer or such
corporation in the light of such circumstances, to the extent that such Lender
or the L/C Issuer reasonably determines such increase in capital to be allocable
to the existence of such Lender’s or the L/C Issuer’s commitment to lend
hereunder.
 
(c) If a Lender changes its Applicable Lending Office or the L/C Issuer assigns
its rights and obligations hereunder to another of its offices, branches or
affiliates (other than pursuant to this Section 2.12 or Section 2.13 or 2.15(g))
and the effect of such change, as of the date of such change, would be to cause
the Borrowers to become obligated to pay any additional amounts under this
Section 2.12, the Borrowers shall not be obligated to pay such additional
amount.
 
(d) A certificate of a Lender or the L/C Issuer setting forth the amount of any
claim made under this Section 2.12 and identifying with reasonable specificity
the basis for calculating such amount, shall be delivered to the Borrower Agent
and the Administrative Agent and shall be conclusive absent manifest error.
 
Section 2.13 Illegality; Circumstances Affecting Availability.  Notwithstanding
any other provision of this Agreement, if any Lender shall notify the
Administrative Agent (who will promptly notify the Borrower Agent and the other
Lenders) that the introduction of or any change in or in the interpretation of
any law or regulation after the date hereof makes it unlawful, or any central
bank or other governmental authority asserts that it is unlawful, for any Lender
or its
 
 
 
 
44

--------------------------------------------------------------------------------

 
 
Eurocurrency Lending Office to perform its obligations hereunder to make
Advances for which interest is determined by reference to the Eurocurrency Rate
or to fund or maintain such Advances hereunder, or if the Administrative Agent
determines that by reason of circumstances affecting foreign exchange and
interbank markets generally, the Eurocurrency Rate cannot be determined, then
(A) each Eurocurrency Rate Advance will automatically, upon such notice, Convert
into a Base Rate Advance (the interest rate on which Base Rate Advances shall,
if necessary to avoid any illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), and (B)
the obligation of the Lenders to make Eurocurrency Rate Advances, Convert Base
Rate Advances into Eurocurrency Rate Advances or, if necessary to avoid any
illegality, to make Base Rate Advances the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate shall be
suspended until the Administrative Agent shall notify the Borrower Agent and the
Lenders that the circumstances causing such suspension or inability to determine
the Eurocurrency Rate no longer exist or that such Lender has entered into one
or more Assignment and Assumptions pursuant to Section 8.06 assigning its
Commitment to one or more Eligible Assignees; provided that, before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
 
Section 2.14 Payments Generally and Computations.
 
(a) General.  All payments hereunder and under the Notes to be made by the
Borrowers shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  The Borrowers shall make each payment hereunder
and under the Notes not later than 11:00 A.M. (New York City time) on the day
when due in Dollars, in the case of Advances denominated in Dollars, or in
Sterling, in the case of Advances denominated in Sterling, to the Administrative
Agent at the Administrative Agent’s Account in Same Day Funds.  The
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal or interest or facility fees ratably (other
than amounts payable pursuant to Section 2.12, 2.15 or 8.04(c)) to the Lenders
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.06(c), from and after the effective date
specified in such Assignment and Assumption, the Administrative Agent shall make
all payments hereunder and under the Notes in respect of the interest assigned
thereby to the Lender assignee thereunder, and the parties to such Assignment
and Assumption shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.
 
(b) All computations of interest based on the Base Rate (including in each case
where the Base Rate is determined by reference to the Eurocurrency Rate) or the
Federal Funds Rate and all computations of interest in respect of Advances
denominated in Sterling shall be made by the Administrative Agent on the basis
of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurocurrency Rate (other than (i) any case where the Base
 
 
 
 
 
 
45

--------------------------------------------------------------------------------

 
 
Rate is determined by reference to the Eurocurrency Rate, and (ii) in respect of
interest on Advances in Sterling) and of facility fees, shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or facility fees are
payable.  Each determination by the Administrative Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, or cause any payment of interest on or principal of
Advances to be made after the Maturity Date, such payment shall be made on the
next preceding Business Day.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
Agent prior to the date on which any payment is due to the Lenders or the L/C
Issuer hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender or the
L/C Issuer, as the case may be, on such due date an amount equal to the amount
then due such Lender or the L/C Issuer.  If and to the extent the Borrowers
shall not have so made such payment in full to the Administrative Agent, each
Lender or the L/C Issuer, as the case may be, shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Lender or the L/C
Issuer together with interest thereon, for each day from the date such amount is
distributed to such Lender or the L/C Issuer until the date such Lender or the
L/C Issuer repays such amount to the Administrative Agent, at the Overnight
Rate.
 
Section 2.15 Taxes.
 
(a) Except as otherwise required by law, any and all payments by the Borrowers
hereunder, under the Notes or under any other Loan Document issued hereunder
shall be made, in accordance with Section 2.14, free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings and all liabilities with respect thereto (all such
taxes, levies, imposts, deductions, charges, withholdings, and liabilities in
respect of payments hereunder, under the Notes or under any other Loan Document,
along with any penalties, additions to tax, interest and reasonable expenses
arising therefrom or with respect thereto (whether or not correctly or legally
imposed or asserted by the relevant taxing authority), collectively being
hereafter referred to as “Taxes”), excluding, in the case of payments made to
any Lender, the L/C Issuer or the Administrative Agent (A) Taxes imposed on or
measured by its net
 
 
 
 
 
46

--------------------------------------------------------------------------------

 
 
income, and franchise Taxes, branch Taxes, Taxes on doing business and Taxes
measured by or imposed upon its capital or net worth, in each case imposed as a
result of such Lender (and or such Lender’s Applicable Lending Office), the L/C
Issuer or the Administrative Agent being organized under the laws of, or being a
legal resident of, or having a fixed place of business or a permanent
establishment or doing business in the jurisdiction imposing such Tax (other
than any such connection arising solely from such Lender (and or such Lender’s
Applicable Lending Office), the L/C Issuer or the Administrative Agent having
executed, delivered or performed its obligations, or having received a payment,
or having enforced its rights and remedies, under this Agreement or any of the
other Loan Documents), (B) United States branch profits tax or any similar tax
imposed by any jurisdiction in which any Borrower is located, (C) in the case of
a Lender (including such a Lender when acting in the capacity of L/C Issuer)
organized under the laws of a jurisdiction outside the United States, any United
States withholding tax that is required to be imposed on amounts payable to such
Lender (including such a Lender when acting in the capacity of L/C Issuer)
pursuant to applicable laws in force at the time such Lender becomes a party
hereto (or designates a new Applicable Lending Office), (D) as provided in
Section 2.15(g), (E) any tax imposed by Sections 1471-1474 of the Code, (F)
United Kingdom withholding Taxes except to the extent such United Kingdom
withholding Taxes would not have been imposed but for a change, after the date
such Lender or the Administrative Agent (as the case may be) becomes a party
hereto, in United Kingdom tax law or officially published HM Revenue & Customs
practice or an amendment or revocation, after the date such Lender or the
Administrative Agent (as the case may be) becomes a party hereto, of an
applicable United Kingdom income tax treaty with Austria, Denmark, Finland,
France, Germany, Ireland, Iceland, Luxembourg, Netherlands, Norway, Sweden,
Switzerland or the United States, and (G) United Kingdom Taxes imposed as a
result of the failure of HM Revenue & Customs to approve, on or before a payment
of interest to a Lender hereunder, a claim by such Lender for exemption from
such United Kingdom Taxes, where such failure is due to such Lender’s failure to
submit a validly completed and executed Treaty Form within a reasonable time
after such Lender would have been allowed to submit such Treaty Form, it being
understood that after any such approval by HM Revenue & Customs of such Lender’s
claim for exemption, such United Kingdom Taxes with respect to such Lender shall
(for so long as such Lender remains eligible for the purpose of the relevant
double tax treaty or would have remained eligible but for an amendment or
revocation of the relevant treaty) not be excluded by this clause (G) from the
application of this Section 2.15(a) (any non-excluded Taxes hereinafter referred
to as “Indemnifiable Taxes”).  If any Borrower shall be required by law to
deduct any Indemnifiable Taxes from or in respect of any sum payable hereunder,
under any Note issued hereunder or under any other Loan Document to any Lender,
the L/C Issuer or the Administrative Agent or, if the Administrative Agent shall
be required by law to deduct any Indemnifiable Taxes from or in respect of any
sum paid or payable hereunder, under any Note or under any other Loan Document
to any Lender or the L/C Issuer, (i) the sum payable shall be increased as may
be necessary so that after making all required deductions for Indemnifiable
Taxes (including deductions for Indemnifiable Taxes, whether by such Borrower or
the Administrative Agent, applicable to additional sums payable under this
Section 2.15) such Lender, the L/C Issuer or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Borrower (or, as the case may be and as
required by applicable law, the Administrative Agent) shall make such deductions
and (iii) such Borrower (or, as the case may be and as required by applicable
law, the Administrative Agent) shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.
 
(b) In addition, the Borrowers shall timely pay in accordance with applicable
laws any present or future stamp or documentary taxes or any other excise (other
than income) or property taxes, charges or similar levies that arise from any
payment made hereunder, under the Notes or under any other Loan Document or from
the execution, delivery or registration of, or performing under this Agreement,
the Notes, any other Loan Document or any document to be furnished under or in
connection with any thereof or any modification or amendment in respect of this
Agreement, the Notes or any other Loan Document (hereinafter referred to as
“Other Taxes”); provided that for the avoidance of doubt, the Taxes imposed by
Sections 1471-1474 of the Code shall not be treated as Other Taxes.
 
 
 
 
47

--------------------------------------------------------------------------------

 
 
(c) The Borrowers shall indemnify each Lender, the L/C Issuer and the
Administrative Agent for the full amount of Indemnifiable Taxes or Other Taxes
imposed on or paid by such Lender, the L/C Issuer or the Administrative Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto.  This indemnification shall
be made within 30 days from the date such Lender, the L/C Issuer or the
Administrative Agent (as the case may be) makes written demand therefor.
 
(d) Within 30 days after the date of any payment of Indemnifiable Taxes under
Section 2.15(a) by the Borrowers, the Borrower Agent shall furnish to the
Administrative Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such
receipt is received by the Borrowers, or other written proof of payment
reasonably satisfactory to the Administrative Agent showing payment thereof.  In
the case of any payment hereunder or under the Notes issued hereunder by or on
behalf of any Borrower organized under the laws of the United Kingdom through an
account or branch outside the United Kingdom or by or on behalf of the Borrower
by a payor that is not a United Kingdom person, if the Borrower determines that
no Indemnifiable Taxes are payable in respect thereof, the Borrower shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel acceptable to the Administrative Agent
stating that such payment is exempt from Indemnifiable Taxes.
 
(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Borrower
Agent shall provide each of the Administrative Agent and the Borrower Agent with
(i) two original Internal Revenue Service Form W-8BEN, W-8ECI, or W-8IMY as
appropriate, or any successor or other form prescribed by the Internal Revenue
Service, certifying that such Lender is exempt from United States withholding
tax and (ii) to the extent that any such form or other certification becomes
obsolete with respect to any Lender, such Lender shall, upon the written request
of the Borrower Agent to such Lender and the Administrative Agent, promptly
provide either an updated or successor form or certification to the Borrower
Agent and the Administrative Agent unless, in each case, any change in treaty,
law or regulation has occurred after the date such Lender becomes a party
hereunder which renders all such forms inapplicable or which would prevent such
Lender from duly completing and delivering any such form with respect to it and
such Lender so advises the Borrower Agent and the Administrative Agent.  Each
Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower Agent and
the Administrative Agent executed originals of Internal Revenue Service Form W-9
or such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrower Agent or the Administrative Agent as will
enable the Borrowers or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
 
 
 
 
48

--------------------------------------------------------------------------------

 
 
(f) Each Lender shall (i) as soon as reasonably practicable following the date
it becomes a party hereto, submit to its Relevant Taxing Authority a validly
completed Treaty Form (or successor Treaty Form thereto) claiming exemption from
United Kingdom withholding Tax on interest, or (ii)(A) on or before the date it
becomes a party hereto, furnish to the Borrower, with a copy to the
Administrative Agent, a certificate substantially in the form of Exhibit I (a
“U.K. Tax Compliance Certificate”) certifying that such Lender (1) is a “bank”
within the meaning of Section 879 of the Income Tax Act 2007 of the United
Kingdom and (2) is within the charge to corporation tax in the United Kingdom
with respect to payment hereunder and (B) agree, upon reasonable request by the
Borrower Agent, to provide to the Borrower Agent and the Administrative Agent,
to the extent it is legally entitled to do so, such other forms as may be
required by law in order to establish the legal entitlement of such Lender to an
exemption from United Kingdom withholding Tax with respect to payments under
this Agreement and the Notes issued hereunder, unless, in each case, any change
in treaty, law or regulation has occurred after the date such Lender becomes a
party hereunder which renders any such forms inapplicable or which would prevent
such Lender from duly completing and delivering any such form with respect to it
and such Lender so advises the Borrower and the Administrative Agent.
 
(g) For any period with respect to which a Lender has failed to provide the
Borrower Agent with the appropriate form described in Section 2.15(e) (other
than if the Borrower Agent has failed to timely request with reasonable notice
any appropriate renewal, successor or other form or if any such form otherwise
is not required under subsection (e) or (f)), such Lender shall not be entitled
to indemnification under Section 2.15(a) or (c) with respect to Indemnifiable
Taxes imposed by the United Kingdom or the United States by reason of such
failure; provided, however, that should a Lender become subject to Indemnifiable
Taxes or United Kingdom or United States withholding Taxes because of its
failure to deliver a form required hereunder, the Borrowers shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Indemnifiable Taxes or United Kingdom or United States withholding Taxes.
 
(h) If a condition or an event occurs which would, or would upon the passage of
time or giving notice, result in the payment of any additional amounts pursuant
to this Section 2.15, each Lender agrees to use reasonable efforts (consistent
with its internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Applicable Lending Office and the L/C Issuer agrees to use
its reasonable efforts to assign its rights and obligations hereunder to another
of its offices, branches or affiliates if the making of such a change or
assignment would avoid the need for, or reduce the amount of, any such
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender or the L/C Issuer, be otherwise disadvantageous to such
Lender or the L/C Issuer.
 
(i) If the Administrative Agent, the L/C Issuer or any Lender, in its sole
opinion, determines that it has finally and irrevocably received or been granted
a refund in respect of any Indemnifiable Taxes or Other Taxes as to which
indemnification has been paid by the Borrowers pursuant to Section 2.15(a) or
(c), it shall promptly remit such refund to the Borrowers, net of all
out-of-pocket expenses of the Administrative Agent, the L/C Issuer or such
Lender; provided, however, that the Borrowers upon the request of the
Administrative Agent, the L/C Issuer or such Lender, agree promptly to return
such refund to such party in the event such party is required to repay such
refund to the relevant taxing authority.  The Administrative Agent, the L/C
Issuer or such Lender shall provide the Borrower Agent with a copy of any notice
or assessment from the relevant taxing authority (deleting any confidential
information contained therein) requiring the repayment of such refund.  Nothing
contained herein shall impose an obligation on the Administrative Agent, the L/C
Issuer or any Lender to apply for any refund or to disclose to any party any
information regarding their
 
 
 
 
49

--------------------------------------------------------------------------------

 
 
proprietary information regarding tax affairs and computations.  If the
Borrowers determine in good faith that a reasonable basis exists for contesting
any Taxes for which indemnification has been demanded hereunder, the relevant
Lender, the L/C Issuer or the Administrative Agent, as applicable, to the extent
permitted by law, rule or regulation, shall reasonably cooperate with the
Borrowers in challenging such Taxes at the Borrowers' expense if so requested by
the Borrower Agent in writing.  If any Indemnifiable Taxes or Other Taxes are
imposed that result in an indemnification or payment obligation on any Borrower,
such Borrower shall be entitled to challenge or dispute the imposition of such
Indemnifiable Taxes or Other Taxes with the applicable taxing authority in an
appropriate proceeding diligently conducted, and such Borrower shall be
permitted to control such proceeding, including as to settlement.
 
(j) If a Lender changes its Applicable Lending Office or the L/C Issuer assigns
its rights and obligations hereunder to another of its offices, branches or
affiliates (other than pursuant to subsection (g) above or Section 2.12 or 2.13)
and the effect of such change, as of the date of such change, would be to cause
the Borrowers to become obligated to pay any additional amounts under this
Section 2.15, the Borrowers shall not be obligated to pay such additional
amount.
 
(k) A certificate of a Lender or the L/C Issuer setting forth such amount or
amounts as shall be necessary to compensate such Lender or the L/C Issuer
specified in Section 2.15(a), (b), or (c) above, as the case may be, and
identifying with reasonable specificity the basis for calculation of such amount
or amounts, shall be delivered to the Borrower Agent and the Administrative
Agent and shall be conclusive absent manifest error.
 
(l) The obligations of a Lender and the L/C Issuer under this Section 2.15 shall
survive the termination of this Agreement and the payment of the Advances and
all other Obligations hereunder.
 
Section 2.16 Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.12, 2.15 or 8.04(c)), or the participations in L/C Obligations or in
Swing Line Loans held by it, in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances (and
subparticipations in L/C Obligations and Swing Line Loans) owing to them as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of them; provided, however, that if all or any portion of such
excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so
recovered.  The Borrowers agree that any Lender so purchasing a participation
from another Lender pursuant to this
 
 
 
 
 
50

--------------------------------------------------------------------------------

 
 
Section 2.16 may, to the fullest extent permitted by law, exercise all of its
rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.  Notwithstanding the foregoing,
the provisions of this Section shall not be construed to apply to (x) any
payment that is in excess of such Lender’s ratable share made by or on behalf of
the Borrowers pursuant to and in accordance with the express terms of this
Agreement (including those provisions providing for the application of funds
when a Defaulting Lender exists) or (y) the application of Cash Collateral or
other credit support (and proceeds thereof) in respect of obligations relating
to Letters of Credit or Swing Line Loans (including related Lender participation
obligations) provided for in 2.18.
 
Section 2.17 Use of Proceeds.  The proceeds of the Advances shall be available
(and the Borrowers agree that they shall use such proceeds) solely for working
capital, capital expenditures, and for other lawful purposes (including, without
limitation, to provide liquidity support for commercial paper issued by the
Borrowers, acquisition financing and repurchases of equity, Existing Debt or
other Debt of the Parent and its Subsidiaries to the extent not prohibited by
this Agreement).
 
Section 2.18 Cash Collateral and Other Credit Support.
 
(a) Certain Credit Support Events.
 
(i) Upon the request of the Administrative Agent or the L/C Issuer (A) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (B) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, or (C) if the Outstanding Amount of all L/C Obligations exceeds the
Letter of Credit Sublimit, the Borrowers shall, in the case of clause (A) and
(B) above, promptly Cash Collateralize 100% of the then Outstanding Amount of
all L/C Obligations, and in the case of clause (C) above, promptly Cash
Collateralize 100% of such excess.
 
(ii) At any time (A) a Defaulting Lender exists, (B)(1) the Borrower Agent
requests a Letter of Credit or a Swing Line Loan or (2) a Letter of Credit or a
Swing Line Loan is outstanding, and (C) the Pro Rata Share Percentages of each
non-Defaulting Lender can not fully be adjusted as set forth in Section
8.16(a)(iv), then the Administrative Agent and the L/C Issuer or Swing Line
Lender, as applicable,  may, in their sole discretion, require that the
Borrowers enter into arrangements satisfactory to the Administrative Agent and
the L/C Issuer or the Swing Line Lender, as applicable, for the delivery of Cash
Collateral to the Administrative Agent in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 8.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).  With respect to the
circumstances described in clause (B)(1) above, such arrangements shall be a
condition to the Advance of such Swing Line Loan or the issuance of such Letter
of Credit.  With respect to the circumstances described in clause (B)(2) above,
such arrangements shall be made no later than five (5) Business Days after
written notice to the Borrower Agent from the Administrative Agent, the L/C
Issuer or the Swing Line Lender that the circumstances in clause (A) and (C)
above exist, unless the Borrowers (x) have replaced such Defaulting Lender prior
to such time in accordance with the terms of this Agreement or (y) in the case
of a Swing Line Loan, have otherwise repaid such Swing Line Loan, or (z) in the
case of a Letter of Credit, have otherwise caused such Letter of Credit to be
terminated or replaced.
 
 
 
 
51

--------------------------------------------------------------------------------

 
 
(b) Grant of Security Interest.  All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America.  The Borrowers, and to
the extent provided by any Defaulting Lender, such Lender, agree that to the
extent any Cash Collateral is provided to the Administrative Agent under any of
this Section 2.18 or Sections 2.03, 2.11, 6.02 or 8.16, the Borrowers or such
Lender, as applicable, will at such time grant to (and subject to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuer and the Lenders (including the Swing Line Lender), a first priority
security interest in all such Cash Collateral (including all deposit accounts
and all balances therein, all other property so provided as collateral pursuant
hereto, and all proceeds of the foregoing) pursuant to a security agreement and
a Cash Collateral account control agreement, in each case, to be mutually agreed
and entered into between the Borrowers, or the Defaulting Lender, as the case
may be, and the Administrative Agent, all as security for the obligations to
which such Cash Collateral may be applied pursuant to Section 2.18(c).  If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the
Borrowers or the relevant Defaulting Lender will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
 
(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.18 or Sections
2.03, 2.11, 6.02 or 8.16 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.
 
(d) Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 8.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.17 may be
otherwise applied in accordance with Section 6.02), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
 
 
 
 
52

--------------------------------------------------------------------------------

 
 
(e) Claims against Defaulting Lenders.  No action taken, permitted to be taken
or omitted to be taken by the Borrowers, the Administrative Agent, the Swing
Line Lender or any Lender under this Section 2.18 or any of the other terms or
provisions of this Agreement shall constitute or be deemed to be a waiver or
release of any claim the Borrowers, the Administrative Agent, the Swing Line
Lender or any other Lender may have against a Defaulting Lender for its failure
to comply with any of the terms or provisions of this Agreement.
 
Section 2.19 Joint and Several Liability.  Notwithstanding any other provision
of this Agreement, each Borrower shall be jointly and severally liable as a
primary obligor, and not merely as surety, for any and all Obligations now or
hereafter owed by any Borrower to the Administrative Agent, the L/C Issuer and
the Lenders, whether voluntary or involuntary and however arising, whether
direct or acquired by any Lender by assignment or succession, whether due or not
due, absolute or contingent, liquidated or unliquidated, determined or
undetermined, and whether any Borrower may be liable individually or jointly
with others, or whether recovery upon such Obligations may be or hereafter
become barred by any statute of limitations, or whether such Obligations may be
or hereafter become otherwise unenforceable (such Obligations, the “Borrowers’
Liabilities”).  Moreover, for valuable consideration, each Borrower
unconditionally guarantees and promises to pay to Administrative Agent, on
behalf of itself and the Lenders, as and when due, in lawful money of the United
States, any and all of the Borrowers’ Liabilities.  Notwithstanding the
foregoing (or any designation made pursuant to Section 2.20(d)), the liability
of each Borrower individually (other than Invesco Finance US and Invesco Finance
UK, for which this sentence shall not apply) with respect to its Borrowers’
Liabilities shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.
 
(a) The guaranty of each Borrower hereunder shall be a continuing guaranty
relating to any Borrowers’ Liabilities, including those arising under successive
transactions which shall either continue Obligations or from time to time renew
any Obligations after such Obligations shall have been satisfied.  Any payment
by any Borrower shall not reduce the Borrowers’ maximum obligation hereunder.
The guaranty of each Borrower hereunder is a guaranty of payment and not of
collection.
 
(b) The Obligations of each Borrower are independent, and a separate action or
actions may be brought and prosecuted against one Borrower whether action is
brought against any other Borrower or whether any other Borrower is joined in
any such action or actions; and each Borrower waives the benefit of any statute
of limitations affecting its liability hereunder.
 
(c) Each Borrower agrees that neither the Administrative Agent nor any Lender
shall have any responsibility to inquire into the apportionment, allocation or
disposition of the proceeds of any Credit Extension as between the Borrowers,
and acknowledges that its liability hereunder shall not be reduced or diminished
by such Borrower, the Administrative Agent or any other Borrower giving or
receiving of notices and other communications, making requests for, or effecting
conversions or continuations of, Loans or Letters of Credit, executing and
delivering certificates, or receiving or allocating disbursements from the
Lenders.  Each Borrower acknowledges that the handling of any Advances, Letters
of Credit or other Obligations made hereunder or under any other Loan Document
on a joint borrowing basis as set forth in this Agreement is solely an
accommodation to the Borrowers and is done at their request.  Each Borrower
agrees that no Lender nor the Administrative Agent nor the L/C Issuer shall
incur any liability to such Borrower as a result of such accommodation.
 
 
 
53

--------------------------------------------------------------------------------

 
 
(d) Each Borrower represents and warrants to the Administrative Agent and the
Lenders that the request for any joint handling of any Advances, Letters of
Credit or other Obligations made hereunder or under any other Loan Document was
made because the Borrowers are engaged in related operations and are
interdependent.  Each Borrower expects to derive benefit, directly or
indirectly, from the availability of each Advance, Letter of Credit or other
Obligation because the successful operation of each Borrower is dependent on the
continued successful performance of the functions of the Borrowers as a group.
 
(e) Each Borrower represents and warrants to the Administrative Agent and the
Lenders that (i) it has established adequate means of obtaining from any other
Borrower on a continuing basis financial and other information pertaining to the
business, operations and condition (financial and otherwise) of any other
Borrower and its respective property, and (ii) it now is and hereafter will be
completely familiar with the business, operations and condition (financial and
otherwise) of any other Borrower, and its property.  Each Borrower hereby waives
and relinquishes any duty on the part of the Administrative Agent to disclose to
such Borrower any matter, fact or thing relating to the business, operations or
condition (financial or otherwise) of any other Borrower, or the property of any
other Borrower, whether now or hereafter known by the Administrative Agent or
any Lender during the term of this Agreement.
 
(f) Each Borrower expressly waives any right to require the Administrative Agent
and the Lenders to marshal assets in favor of any Borrower or any other Person
or to proceed against any other Borrower or any other Person or any collateral
provided by any other Borrower or any other Person, and agrees that the
Administrative Agent and the Lenders may proceed against any Borrower and/or
collateral in such order as they shall determine in their sole and absolute
discretion.  The Administrative Agent and the Lenders may file a separate action
or actions against any Borrower, whether action is brought or prosecuted with
respect to any other security or against any other Person, or whether any other
Person is joined in any such action or actions.  Each Borrower agrees that the
Administrative Agent and the Lenders and any other Borrower may deal with each
other in connection with the Obligations, the Borrowers’ Liabilities or
otherwise, or alter any contracts or agreements now or hereafter existing
between any of them, in any manner whatsoever, all without in any way altering
or affecting the obligations of such Borrower under the Loan Documents.
 
(g) Each Borrower expressly waives any and all defenses now or hereafter arising
or asserted by reason of (i) any disability or other defense of any other
Borrower, any Guarantor or any other Person with respect to any Obligations,
(ii) the unenforceability or invalidity as to any other Borrower, any Guarantor
or any other Person of the Obligations, (iii) the unenforceability or invalidity
of any security or guaranty for the Obligations or the lack of perfection or
continuing perfection or failure of priority of any security for the
Obligations, (iv) the cessation for any cause whatsoever of the liability of any
Borrower, any Guarantor or any other Person (other than by reason of the full
payment and performance of all Obligations), (v) to the extent permitted by law,
any failure of the Administrative Agent and the Lenders to give notice of sale
or other disposition to any Borrower, any Guarantor or any other Person or any
defect in any notice that may be
 
 
 
54

--------------------------------------------------------------------------------

 
 
given in connection with any sale or disposition, (vi) to the extent permitted
by law, any failure of the Administrative Agent and the Lenders to comply with
applicable laws in connection with the sale or other disposition of any
collateral or other security for any Obligation, including without limitation
any failure of the Administrative Agent and the Lenders to conduct a
commercially reasonable sale or other disposition of any collateral or other
security for any obligation, (vii) any act or omission of the Administrative
Agent and the Lenders, that directly or indirectly results in or aids the
discharge or release of any Borrower or any Guarantor or the Obligations or any
other security or guaranty therefor by operation of law or otherwise, (viii) any
law which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation, (ix) any failure of the Administrative Agent and the
Lenders to file or enforce a claim in any bankruptcy or other proceeding with
respect to any other Borrower, any Guarantor or any other Person, (x) the
election by the Administrative Agent and the Lenders, in any bankruptcy
proceeding of any other Borrower or any Guarantor, of the application or
non-application of Section 1111(b)(2) of the United States Bankruptcy Code, (xi)
any extension of credit or the grant of any Lien under Section 364 of the United
States Bankruptcy Code in connection with the bankruptcy of any other Borrower
or any Guarantor, (xii) any use of cash collateral under Section 363 of the
United States Bankruptcy Code, or (xiii) any agreement or stipulation with any
other Borrower or any Guarantor with respect to the provision of adequate
protection in any bankruptcy proceeding of any Person.
 
(h) Notwithstanding anything to the contrary elsewhere contained herein or in
any other Loan Document to which any Borrower is a party, each Borrower hereby
waives, so long as any Lender shall have any Commitment hereunder, any Advance
or other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit or other L/C Obligation shall remain outstanding, with respect to any
other Borrower and its successors and assigns (including any surety) and all
rights at law or in equity to subrogation, to reimbursement, to exoneration, to
contribution, to setoff or to any other rights that could accrue to a surety
against a principal, to a guarantor against a maker, to an accommodation party
against the party accommodated, or to a holder or transferee against a maker and
which any Borrower may have or hereafter acquire against any other Borrower or
any other Person in connection with or as a result of the execution, delivery
and/or performance of this Agreement or any other Loan Document.  Each Borrower
agrees that, so long as any Lender shall have any Commitment hereunder, any
Advance or other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit or other L/C Obligation shall remain outstanding, it shall not
have or assert any such rights against any other Borrower or its successors and
assigns or any other party (including any surety), either directly or as an
attempted setoff to any action commenced against any Borrower by any other
Borrower (as borrower or in any other capacity) or any other party.  Each
Borrower hereby acknowledges and agrees that this waiver is intended to benefit
the Administrative Agent and the Lenders and shall not limit or otherwise affect
Borrowers’ liability hereunder, under any other Loan Document to which any
Borrower is a party, or the enforceability hereof or thereof.
 
(i) Any obligations of any Borrower or any Guarantor to any other Borrower, now
or hereafter existing, including but not limited to any obligations to any
Borrower or any Guarantor as subrogee of the Administrative Agent and the
Lenders or resulting from any Borrower’s performance under this guaranty, are
hereby subordinated to the Borrowers’ Liabilities.  Such obligations of any
Borrower or a Guarantor to any other Borrower, if the Administrative Agent so
requests, shall be enforced, and performance received by such Borrower or such
Guarantor as trustee for the Administrative Agent and the Lenders, and the
proceeds thereof shall be paid over to the Administrative Agent for the benefit
of the Administrative Agent and the Lenders on account of the Obligations of the
Borrowers to the Administrative Agent and the Lenders, but without reducing or
affecting in any manner the liability of any Borrower under the other provisions
of the guaranty contained herein.
 
 
55

--------------------------------------------------------------------------------

 
 
(j) Each Borrower irrevocably appoints IVZ (or, in the event IVZ is no longer a
Borrower hereunder pursuant to (and in accordance with) Section 2.20, such other
Person appointed by the Borrowers in a Notice of Borrower Assumption delivered
pursuant to Section 2.20(d), or in the event that there is only one Borrower
hereunder, such Borrower, the "Borrower Agent") as its agent for all purposes
relevant to this Agreement and each of the other Loan Documents, including (i)
the giving and receipt of all notices (including any Notice of Borrowing) and
any Issuer Document, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
(iii) the receipt of the proceeds of any Advances made by the Lenders to any
Borrower hereunder, and (iv) for receiving service of process.  Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
any or each Borrower acting singly, shall be valid and effective if given or
taken only by the Borrower Agent, whether or not any Borrower joins
therein.  Any notice, demand, consent, acknowledgement, direction, certification
or other communication received from the Borrower Agent in accordance with the
terms of this Agreement or any other Loan Document shall be deemed to have been
received from each Borrower (to the extent delivery by such Borrower is required
by or appropriate under the terms of this Agreement).  Any notice, demand,
consent, acknowledgement, direction, certification or other communication
required to be delivered by any Lender, the Administrative Agent or the L/C
Issuer to any Borrower, or the Borrowers collectively, shall be deemed to have
been so delivered if delivered to the Borrower Agent, and any proceeds of any
Advances made by the Lenders to be made available to any Borrower shall be
deemed to have been made available to such Borrower if made available to the
Borrower Agent.
 
(k) Notwithstanding anything to the contrary contained herein, to the extent
this Agreement requires payment of an amount by “each Borrower”, “the Borrowers”
or “any Borrower”, such payment shall be made by the Borrowers, jointly and
severally, without duplication.
 
Section 2.20 Release of Borrowers.
 
(a) Automatic Release of IHCL and IVZ as a Borrower.  Unless the Borrower Agent
has sent a written request to the Administrative Agent prior to the time of
effectiveness of such release, each of IHCL and IVZ shall be automatically
removed as a Borrower under this Agreement and each other Loan Document (and
released from their respective obligations as a Borrower hereunder and
thereunder) upon the occurrence and satisfaction of each of the following
conditions:
 
 
 
56

--------------------------------------------------------------------------------

 
 
(i) each of the conditions for the release of each of the Subsidiary Guarantors
from its obligations as a Guarantor under the Subsidiary Guaranty in accordance
with Section 1(c) thereof has been met;
 
(ii) neither IHCL nor IVZ is an obligor (whether as an issuer, a guarantor or
otherwise) under (A) the Existing Senior Notes, (B) any Refinancing Notes, or
(C) any other senior notes of the Parent or any Subsidiary; and
 
(iii) no Default has occurred and is continuing or would result therefrom
(including, without limitation, under Section 5.02(g) after giving effect to
such release);
 
(b) Optional Release of IHCL or IVZ as a Borrower.  Upon the written request of
the Borrower Agent made to the Administrative Agent, either of IHCL or IVZ, or
both, shall be removed as a Borrower under this Agreement and each other Loan
Document (and released from its obligations as a Borrower hereunder and
thereunder), provided that the following conditions have occurred or been
satisfied at the time of such release:
 
(i) each of the conditions for the release of each of the Subsidiary Guarantors
from its obligations as a Guarantor under the Subsidiary Guaranty in accordance
with Section 1(c) thereof has been met;
 
(ii) neither IHCL nor IVZ is an obligor (whether as an issuer, a guarantor or
otherwise) under (A) the Existing Senior Notes, (B) any Refinancing Notes, or
(C) any other senior notes of the Parent or any Subsidiary, except, in each
case, as may be permitted by Section 5.02(g) after giving effect to such
release; and
 
(iii) no Default has occurred and is continuing or would result therefrom
(including, without limitation, under Section 5.02(g) after giving effect to
such release);
 
(c) Optional Release of Invesco Finance US or Invesco Finance UK.  Upon the
written request of the Borrower Agent made to the Administrative Agent, either
of Invesco Finance US or Invesco Finance UK, but in no event both,  shall be
removed as a Borrower under the this Agreement and each other Loan Document (and
released from its obligations as a Borrower hereunder and thereunder), provided
that the following conditions are satisfied at the time of such release:
 
(i) Invesco Finance US or Invesco Finance UK, whichever is subject to such
request, is not an obligor (whether as an issuer, a guarantor or otherwise)
under (A) the Existing Senior Notes, (B) any Refinancing Notes, or (C) any other
senior notes of the Parent or any Subsidiary, except, in each case, as may be
permitted by Section 5.02(g) after giving effect to such release; and
 
(ii) no Default has occurred and is continuing or would result therefrom
(including, without limitation, under Section 5.02(g) after giving effect to
such release);
 
(d) Notice of Borrower Assumption.  In the event that any Borrower is removed as
a Borrower under this Agreement and each other Loan Document (and released from
its obligations as a Borrower hereunder and thereunder) pursuant to, and in
accordance with, the terms of this Section 2.20, at the time of such removal,
and as an additional condition thereto, the Borrower Agent shall execute and
deliver to the Administrative Agent (and the remaining Borrowers described
therein, and, if applicable, the new Borrower Agent described therein, will
acknowledge and accept) a Notice of Borrower Assumption, which shall designate
which remaining Borrower shall assume all of the Obligations of such released
Borrower (including, if applicable, the role of “Borrower Agent”) for all
purposes hereunder.  For the avoidance of doubt, this Section 2.20 shall not be
interpreted in any way to contradict any other provision of this Agreement,
including, without limitation, Section 2.19.
 
 
57

--------------------------------------------------------------------------------

 
 
Section 2.21 Increase in Commitments.
 
(a) Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrowers
may from time to time request an increase in the Total Commitments by an amount
(for all such requests) not exceeding $250,000,000; provided that any such
request for an increase shall be in a minimum amount of $10,000,000.  The
Borrowers may offer such increase to the Lenders and, at their option, to other
financial institutions which qualify as Eligible Assignees identified by the
Borrowers and approved by the Administrative Agent, the Swing Line Lender and
the L/C Issuer (which approvals shall not be unreasonably withheld, conditioned
or delayed).  At the time of sending such notice, the Borrowers (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender and, as applicable, each Eligible Assignee, is requested to respond
(which shall in no event be less than ten Business Days from the date of
delivery of such notice to the Lenders and to such Eligible Assignees).
 
(b) Elections to Increase.  Each Lender and, as applicable, each Eligible
Assignee, shall notify the Administrative Agent within such time period whether
or not it agrees to participate in such increase and, if so, by the amount
thereof.  Any Lender or Eligible Assignee not responding within such time period
shall be deemed to have declined to participate in such requested increase.
 
(c) Notification by Administrative Agent.  The Administrative Agent shall notify
the Borrowers, each Lender and, as applicable, each Eligible Assignee of the
Lenders’ and such Eligible Assignees’ responses to each request made
hereunder.  Each Eligible Assignee invited to participate in such requested
increase, and which agrees to do so, shall become a Lender under this Agreement
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
 
(d) Effective Date and Allocations.  If the Total Commitments are increased in
accordance with this Section, the Administrative Agent and the Borrowers shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrowers and the Lenders (including any Eligible Assignee that becomes a Lender
pursuant to this Section 2.21) of the final allocation of such increase and the
Increase Effective Date.  Simultaneously with the Increase Effective Date, (i)
the Commitments of each of the Lenders and the outstanding amount of all
Advances shall be reallocated to take into account such increase and the final
allocation thereof, and the requisite assignments shall be deemed to be made
among the Lenders (including any Eligible Assignee that becomes a Lender
pursuant to this Section 2.21), with the same force and effect as if such
assignments were evidenced by the applicable Assignments and Assumptions but
without the payment of any related assignment fee, and no other documents or
instruments shall be, or shall be required to be, executed in connection with
such assignments (all of which such requirements are hereby waived), and (ii)
each assignee Lender shall make full cash settlement with each corresponding
assignor Lender, either directly or through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all such assignments
and reallocations.
 
 
58

--------------------------------------------------------------------------------

 
(e) Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Borrowers shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender (including any Eligible Assignee that becomes a Lender pursuant
to this Section 2.21) ) signed by a Responsible Officer of such Loan Party (x)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (y) in the case of the Borrowers, certifying
that, immediately before and after giving effect to such increase, (A) the
representations and warranties contained in Article IV and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.21, the representations and warranties contained
in Section 4.01(f) shall be deemed to refer to the most recent statements
furnished pursuant to Section 5.01(h), and (B) no Default exists or will result
from the increase in the Total Commitment.
 
(f) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.16 or 8.01 to the contrary.
 
ARTICLE III        
 
CONDITIONS TO EFFECTIVENESS AND LENDING
 
Section 3.01 Conditions Precedent to Effectiveness.  This Agreement shall become
effective on the date (the “Effective Date”) that the following conditions
precedent have been satisfied:
 
(a) The Borrowers shall have paid all fees and expenses of the Administrative
Agent, the L/C Issuer and the Lenders payable hereunder and accrued as of the
Effective Date (including the accrued fees and expenses of counsel to the
Administrative Agent).
 
(b) On the Effective Date, the following statements shall be true and the
Administrative Agent shall have received for the account of each Lender a
certificate signed by a duly authorized officer of the Borrower Agent, dated the
Effective Date, stating that:
 
(i) The representations and warranties contained in Section 4.01 are correct in
all material respects on and as of the Effective Date; and
 
(ii) No event has occurred and is continuing that constitutes a Default.
 
 
 
59

--------------------------------------------------------------------------------

 
 
(c) The Administrative Agent shall have received on or before the Effective Date
the following, each dated such day, in form and substance satisfactory to the
Administrative Agent and (except for the Notes) in sufficient copies for each
Lender:
 
(i) Executed counterparts of this Agreement from all parties hereto.
 
(ii) If requested by a Lender, a Note payable to the order of such Lender, in a
principal amount equal to each such Lender’s Commitment.
 
(iii) Certified copies of the resolutions of the Board of Directors (or
committee thereof) of each Borrower and each other Loan Party approving this
Agreement, the Notes and each Guaranty to which it is or is to be a party, and
of all documents evidencing other necessary corporate action and governmental
and other third party approvals and consents, if any, with respect to this
Agreement, the Notes and each Guaranty.
 
(iv) A certificate of the Director, Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign the Loan Documents to which it is a party and the other
documents to be delivered hereunder.
 
(v) A Subsidiary Guaranty executed by each Subsidiary Guarantor, and the Parent
Guaranty duly executed by the Parent.
 
(vi) An opinion of Alston & Bird LLP, counsel for the Borrowers and certain
other Loan Parties, in substantially the form of Exhibit E attached hereto.
 
(vii) An opinion of Linklaters, English counsel for IHCL and Invesco Finance UK,
in substantially the form of Exhibit F attached hereto and to such other matters
as any Lender through the Administrative Agent may reasonably request.
 
(viii) An opinion of Appleby, Bermuda counsel for the Parent, in substantially
the form of Exhibit G attached hereto and to such other matters as any Lender
through the Administrative Agent may reasonably request.
 
(ix) An acceptance of the appointment of the Process Agent (as such term is
defined in Section 8.12) for each of the Parent, IHCL, and Invesco Finance UK.
 
(x) A certificate signed by the chief financial officer of IHCL certifying the
current Debt Ratings.
 
(d) The Administrative Agent shall have received (i) the Consolidated financial
statements of the Parent and its Subsidiaries for the fiscal year ended December
31, 2010 and the fiscal quarter ended March 31, 2011 and (ii) the financial
projections of the Parent and its Subsidiaries on a Consolidated basis for the
fiscal years ended 2011, 2012, 2013, 2014 and 2015, in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
 
 
 
 
60

--------------------------------------------------------------------------------

 
 
Section 3.02 Conditions Precedent to Each Borrowing and Each L/C Credit
Extension.  The obligation of each Lender to make an Advance on the occasion of
each Borrowing and the obligation of the L/C Issuer to make an L/C Credit
Extension shall be subject to the conditions precedent that the Effective Date
shall have occurred and on the date of such Borrowing or date of such L/C Credit
Extension the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Borrowers of the proceeds of such Borrowing or the issuance of
such Letter of Credit, as applicable, shall constitute a representation and
warranty by the Borrowers that on the date of such Borrowing or the date of such
L/C Credit Extension, such statements are true):
 
(a) the representations and warranties contained in Section 4.01 (excluding, in
the case of Borrowings, clauses (g) and (i)(i) of Section 4.01) are correct in
all material respects on and as of the date of such date, before and after
giving effect to such Borrowing or such Letter of Credit Extension and to the
application of the proceeds therefrom, as though made on and as of such date
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been correct in all material respects on and as of such earlier date (other than
in the case of the representations and warranties made in Section 4.01(d), which
shall be correct in all material respects on and as of such date of Borrowing or
date of L/C Credit Extension as though made on and as of such date, without
regard to any earlier date referenced therein);
 
(b) no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom or such L/C Credit Extension
that constitutes a Default; and
 
(c) the Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Notice of Borrowing or Letter of Credit
Application, as applicable, in accordance with the requirements hereof.
 
Section 3.03 Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender prior to the date that the
Borrowers, by notice to the Lenders, designates as the proposed Effective Date,
specifying its objection thereto.  The Administrative Agent shall promptly
notify the Lenders and the Borrowers of the occurrence of the Effective Date.
 
ARTICLE IV            
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.01 Representations and Warranties of the Parent and the
Borrowers.  Each of the Parent and each Borrower represents and warrants as
follows:
 
 
 
61

--------------------------------------------------------------------------------

 
 
(a) Each Loan Party (i) is duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization, (ii) is duly qualified and in good standing in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed is not reasonably likely to have a Material Adverse
Effect and (iii) has all requisite power and authority (including, without
limitation, all governmental licenses, permits and other approvals) to own or
lease and operate its properties and to carry on its business as now conducted
and as proposed to be conducted except where failure to possess such power or
authority is not reasonably likely to have a Material Adverse Effect.
 
(b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of all
Subsidiaries of each Loan Party as of the Effective Date, showing as of such
date (as to each such Subsidiary) the jurisdiction of its incorporation or
organization.  All of the outstanding capital stock of all such Subsidiaries
owned by a Loan Party or a Subsidiary of a Loan Party has been validly issued,
is fully paid and non-assessable and, other than directors’ qualifying shares,
is owned by such Loan Party or one or more of its Subsidiaries free and clear of
all Liens (other than Permitted Liens).  Each such Subsidiary (i) is duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, (ii) is duly qualified and in
good standing in each other jurisdiction in which it owns or leases property or
in which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed is not reasonably likely
to have a Material Adverse Effect and (iii) has all requisite power and
authority (including, without limitation, all governmental licenses, permits and
other approvals) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted except where failure
to possess such power or authority is not reasonably likely to have a Material
Adverse Effect.
 
(c) The execution, delivery and performance by each Loan Party of this
Agreement, the Notes and each other Loan Document to which it is or is to be a
party, and the incurrence of the obligations provided for herein and therein,
are within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not (i) contravene such Loan Party’s charter
or bylaws, (ii) violate any law (including, without limitation, the Exchange
Act), rule, regulation (including, without limitation, Regulations T, U and X of
the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination or award, (iii) conflict with or result in the
breach of, or constitute a default under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Loan Party, any of its Subsidiaries or any of their properties or
(iv) except as otherwise provided for under this Agreement, result in or require
the creation or imposition of any Lien upon or with respect to any of the
properties of any Loan Party or any of its Subsidiaries.  No Loan Party or any
of its Subsidiaries is in violation of any such law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award or in breach of any
such contract, loan agreement, indenture, mortgage, deed of trust, lease or
other instrument, the violation or breach of which is reasonably likely to have
a Material Adverse Effect.
 
(d) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the due execution, delivery, or performance by any Loan Party
of this Agreement, the Notes or any other Loan Document to which it is or is to
be a party, or (ii) the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents as of Effective Date, except for the
authorizations, approvals, actions, notices and filings listed on Schedule
4.01(d), all of which have been duly obtained, taken, given or made and are in
full force and effect, and reports required to be filed with the SEC as
described in Section 5.01(h)(x).
 
 
 
 
62

--------------------------------------------------------------------------------

 
 
 
 
(e) This Agreement has been, and each of the Notes and each other Loan Document
when delivered hereunder will have been, duly executed and delivered by each
Loan Party party thereto.  This Agreement is, and each of the Notes and each
other Loan Document when delivered hereunder will be, the legal, valid and
binding obligation of each Loan Party party thereto, enforceable against such
Loan Party in accordance with its terms except as the same may be limited by
bankruptcy, insolvency and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations contained herein or therein and as may be limited by
equitable principles generally.
 
(f) The Consolidated and consolidating balance sheets of the Parent and its
Subsidiaries as at December 31, 2010, and the related Consolidated and
consolidating statements of income and Consolidated statement of cash flows of
the Parent and its Subsidiaries for the fiscal year then ended, and the
Consolidated and consolidating balance sheets of the Parent and its Subsidiaries
as at March 31, 2011, and the related Consolidated and consolidating statements
of income and Consolidated statement of cash flows of the Parent and its
Subsidiaries for the three months then ended, duly certified by the chief
financial officer of the Parent, copies of which have been furnished to each
Lender in accordance with Section 5.01(h) of the Existing Credit Agreement,
fairly present, subject, in the case of said balance sheets as at March 31,
2011, and said statements of income and cash flows for the three months then
ended, to year-end audit adjustments, the Consolidated and consolidating
financial condition of the Parent and its Subsidiaries as at such dates and the
Consolidated and consolidating results of the operations of the Parent and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP
applied on a consistent basis.
 
(g) Since December 31, 2010, there has been no Material Adverse Change.
 
(h) No written information, exhibit or report furnished by any Loan Party to any
Agent or any Lender in connection with the negotiation of the Loan Documents or
pursuant to the terms of the Loan Documents contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
made therein not misleading in light of the circumstances under which they were
made.
 
(i) There is no action, suit, investigation, litigation or proceeding affecting
any Loan Party or, to the knowledge of the Loan Parties, after commercially
reasonable diligence, any of its Subsidiaries pending or, to the knowledge of
the Loan Parties, after commercially reasonable diligence, threatened before any
court, governmental agency or arbitrator that (i) would be reasonably likely to
have a Material Adverse Effect as of the Effective Date (other than the matters
described on Schedule 4.01(i) hereto (the “Disclosed Litigation”)) and there has
been no change or other development in the Disclosed Litigation which is
reasonably likely to result in a Material Adverse Change, or (ii) purports to
affect the legality, validity or enforceability of this Agreement, any Note or
any other Loan Document or the consummation of the transactions contemplated
hereby.
 
 
 
 
63

--------------------------------------------------------------------------------

 
 
(j) Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets (of any Borrower, of the Borrowers
collectively, or of the Borrowers and their Subsidiaries on a Consolidated
basis) subject to the provisions of Section 5.02(a) or 5.02(c) or subject to any
restriction contained in any agreement or instrument between any Borrower and
any Lender or any Affiliate of any Lender relating to Debt and within the scope
of Section 6.01(e) will be margin stock (within the meaning of Regulation U
issued by the Board of Governors of the Federal Reserve System).  Neither the
making of any Advance nor the use of proceeds thereof will violate or be
inconsistent with the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System.
 
(k) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted in or is reasonably expected to result in a
Material Adverse Effect.
 
(l) No Plan is “at risk” as defined in Section 430(i)(4) of the Internal Revenue
Code.
 
(m) Neither any Loan Party nor any ERISA Affiliate has incurred or is reasonably
expected to incur (i) any liability under Section 4064 or 4069 of ERISA or (ii)
any Withdrawal Liability to any Multiemployer Plan that in either event has
resulted or would be reasonably likely to result in a Material Adverse Effect.
 
(n) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and, to the best knowledge of any Loan Party or any ERISA Affiliate, no such
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.
 
(o) Each Loan Party and each of its Subsidiaries has filed, has caused to be
filed or has been included in all tax returns (Federal, state, local and
foreign) required to be filed and has paid all taxes shown thereon to be due,
together with applicable interest and penalties, except (i) where failure to
file such tax returns or pay such taxes would not reasonably be expected to have
a Material Adverse Effect or (ii) for such taxes that are being contested in
good faith by appropriate proceedings for which adequate reserves have been
provided in accordance with GAAP.
 
(p) Neither any Loan Party nor any of its Subsidiaries is an “investment
company”, or a company “controlled by” an “investment company”, as such terms
are defined in the Investment Company Act of 1940, as amended (except that for
purposes of this sentence, the term "Subsidiary" shall not include any
"investment company" a majority of which is owned by a Loan Party or one of its
Affiliates as a result of the initial seed capital contributed by such Loan
Party or such Affiliate to such "investment company" for its shares).  Neither
the making of any Advances nor the application of the proceeds or repayment
thereof by the Borrower, nor the consummation of the other transactions
contemplated hereby, will violate any provision of such Act or any rule,
regulation or order of the Securities and Exchange Commission thereunder.
 
(q) Each Subsidiary of the Parent engaged in advisory or management activities,
if any, is duly registered as an investment adviser as and to the extent
required under the Investment Advisers Act of 1940, as amended, and the rules
and regulations promulgated thereunder.  Each Subsidiary of the Parent engaged
in the broker-dealer business, if any, is duly registered as a broker-dealer as
and to the extent required under the Exchange Act, as amended, and the rules and
regulations promulgated thereunder and, as and to the extent required is a
member in good standing of the Financial Institutions Regulatory Authority, Inc.
 
 
 
64

--------------------------------------------------------------------------------

 
 
(r) As of the Effective Date, neither the Parent nor any of its Subsidiaries is
in default and no waiver of default is in effect with respect to the payment of
any principal or interest of any Existing Debt for borrowed money.
 
(s) Each Loan Party (other than any Loan Party that is a Finance Subsidiary) is,
individually and together with its Subsidiaries, Solvent..
 
ARTICLE V          
                    
COVENANTS OF THE BORROWER
 
Section 5.01 Affirmative Covenants.  So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder or any Letter of Credit or
other L/C Obligation shall remain outstanding (except any Letters of Credit or
L/C Obligations that remain outstanding after the Commitments have been
terminated for which Cash Collateral has been provided), each of the Parent and
each Borrower will:
 
(a) Compliance with Laws, Etc.  Comply, and cause each of its Subsidiaries to
comply, in all material respects, with all applicable laws, rules, regulations
and orders, such compliance to include (to the extent applicable), without
limitation, compliance with the Investment Company Act of 1940, Investment
Advisers Act of 1940, as amended, ERISA and Environmental Laws, except where the
failure to do so would not, and would not be reasonably expected to, have a
Material Adverse Effect.
 
(b) Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments, claims and governmental charges or levies imposed upon it or
upon its property, except to the extent that any failure to do so would not, and
would not be reasonably expected to, have a Material Adverse Effect; provided,
however, that neither the Parent nor any of its Subsidiaries shall be required
to pay or discharge any such tax, assessment, claim or charge that is being
contested in good faith and by proper proceedings and as to which appropriate
reserves are being maintained.
 
(c) Preservation of Corporate Existence, Etc.  Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its existence, legal
structure, legal name, rights (charter and statutory), permits, licenses,
approvals, registrations, privileges and franchises; provided, however, the
Parent and its Subsidiaries may consummate any merger or consolidation permitted
under Section 5.02(b); and provided further that (i) no Subsidiary of the Parent
other than a Loan Party shall be required to maintain its existence and (ii)
neither the Parent nor any of its Subsidiaries shall be required to preserve or
maintain any legal structure, right, permit, license, approval, registration,
privilege or franchise, unless, in any such case with respect to (i) or (ii)
above, the failure to do so would, or would be reasonably expected to, (A) have
a Material Adverse Effect or (B) except as set forth in Section 2.20 and in the
Subsidiary Guaranty, release any Loan Party from its obligations under any Loan
Document.
 
 
 
65

--------------------------------------------------------------------------------

 
 
(d) Visitation Rights.  At any reasonable time and from time to time, permit the
Administrative Agent or any of the Lenders or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Parent and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Parent
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants, all of which shall be at the
expense of the Borrowers upon and during the continuance of an Event of Default.
 
(e) Keeping of Books.  Keep, and cause each of its Significant Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Parent and each such Significant Subsidiary in accordance with GAAP or other
accounting principles applicable to such Person in effect from time to time.
 
(f) [intentionally omitted]
 
(g) Use of Proceeds.  Use the proceeds of the Advances solely as provided in
Section 2.17 and otherwise in accordance with the terms hereof.
 
(h) Reporting Requirements.  Furnish to the Administrative Agent and the
Lenders:
 
(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Parent, a copy of the
Form 10-Q filed with the Securities and Exchange Commission for such quarter for
the Parent and its Subsidiaries, containing a Consolidated and, consistent with
past practice, consolidating balance sheets of the Parent and its Subsidiaries
as of the end of such quarter and Consolidated and, consistent with past
practice, consolidating statements of income and Consolidated cash flows of the
Parent and its Subsidiaries for the period commencing at the end of the previous
fiscal year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments) by the chief financial officer of the Parent as
having been prepared in accordance with GAAP and a Compliance Certificate of the
chief financial officer of the Parent as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Sections 5.03(a) and (b);
 
(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Parent, a copy of the Form 10-K filed with the Securities and
Exchange Commission for such year for the Parent and its Subsidiaries,
containing a Consolidated balance sheet of the Parent and its Subsidiaries and,
consistent with past practice, consolidating balance sheets of the Parent and
its Subsidiaries as of the end of such fiscal year and a Consolidated and,
consistent with past practice, a consolidating statement of income and
Consolidated cash flows of the Parent and its Subsidiaries for such fiscal year,
in each case accompanied by (i) a report and opinion as to such Consolidated
financial statements by Ernst & Young LLP or other independent public
accountants approved by the audit committee of the Parent’s board of directors
and, if other than Deloitte & Touche LLP, KPMG LLP, or PricewaterhouseCoopers
LLP, reasonably acceptable to the Required Lenders (the “Auditor”), which report
and opinion shall be prepared in accordance with applicable audit standards, and
which report and opinion shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and (ii) a Compliance Certificate of the chief financial officer of
the Parent as to compliance with the terms of this Agreement and setting forth
in reasonable detail the calculations necessary to demonstrate compliance with
Sections 5.03(a) and (b);
 
 
 
 
66

--------------------------------------------------------------------------------

 
 
(iii) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of the
chief financial officer of the Parent setting forth details of such Default and
the action that the Parent has taken and proposes to take with respect thereto;
 
(iv) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Parent or any of its Subsidiaries of the type described in Section 4.01(i);
 
(v) (A)  promptly and in any event within 20 days after any Loan Party or any
ERISA Affiliate knows or has reason to know that (1) any ERISA Event has
occurred which could result in a material liability of any Loan Party or any
ERISA Affiliate, or (2) any Loan Party or any ERISA Affiliate has incurred or is
reasonably expected to incur a material liability under Section 4064 or 4069 of
ERISA, a statement of the chief financial officer of the Borrowers describing
such ERISA Event and the circumstances giving rise to, and the amount of such
liability and the action, if any, that such Loan Party or such ERISA Affiliate
has taken and proposes to take with respect thereto and (B)  within two Business
Days of the date any records, documents or other information must be furnished
to the PBGC with respect to any Plan pursuant to Section 4010 of ERISA, a copy
of such records, documents and information;
 
(vi) promptly and in any event within two Business Days after receipt thereof by
any Loan Party or any ERISA Affiliate, copies of each notice from the PBGC
stating its intention to terminate any Plan or to have a trustee appointed to
administer any Plan;
 
(vii) promptly upon request from the Administrative Agent or any Lender, copies
of each Schedule SB (Single Employer Defined Benefit Plan Actuarial Information)
to the annual report (Form 5500 Series) required to be filed with respect to
each Plan whose funding target attainment percentage (as defined in Section
302(d)(2) of ERISA) is less than 100%;
 
(viii) promptly and in any event within 20 days after receipt thereof by any
Loan Party or any ERISA Affiliate from the sponsor of a Multiemployer Plan,
copies of each notice concerning (A) the imposition on any Loan Party or any
ERISA Affiliate of Withdrawal Liability in a material amount by any such
Multiemployer Plan, (B) the reorganization or termination, within the meaning of
Title IV of ERISA, of any such Multiemployer Plan or (C) the amount of liability
incurred, or that may be incurred, by any Loan Party or any ERISA Affiliate in
connection with any event described in clause (A) or (B);
 
 
 
 
67

--------------------------------------------------------------------------------

 
 
 
 
(ix) [intentionally omitted]
 
(x) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent, and copies of all annual, regular, periodic and special reports
and registration statements which the Parent may file or be required to file
with the SEC under Section 13 or 15(d) of the Exchange Act, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;
 
(xi) promptly, of any announcement by Moody’s or S&P of any change in a Debt
Rating or outlook; and
 
(xii) such other information respecting the Parent or any of its Subsidiaries as
the Administrative Agent or any Lender acting through the Administrative Agent
may from time to time reasonably request.
 
Documents required to be delivered pursuant to Section 5.01(h)(i) or (ii) may be
delivered electronically by e-mailing such information to an e-mail address of
the Administrative Agent as specified to the Borrowers by the Administrative
Agent from time to time.  The Administrative Agent shall promptly post such
documents on the Borrowers' behalf onto the Platform.  Such information shall be
deemed to have been delivered to the Lenders on the date such documents are
posted to the Platform.  In addition, such documents may be delivered by posting
the documents on the Parent’s website on the Internet, and if so delivered,
shall be deemed to have been delivered on the date on which the Parent posts
such documents, or provides a link thereto on the Parent’s website on the
Internet at the website address listed on Schedule 8.02; provided that the
Parent shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents and, if requested by the
Administrative Agent, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.  Notwithstanding
anything contained herein, in every instance the Borrowers shall be required to
provide copies of the Compliance Certificate required by Section 5.01(h)(i) and
(ii) to the Administrative Agent by facsimile or electronic mail.  Except for
such Compliance Certificate, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Parent with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
 
The Parent and the Borrowers hereby acknowledge that (a) the Administrative
Agent and/or the Arrangers will make available to the Lenders and the L/C Issuer
information provided by or on behalf of the Parent and/or the Borrowers
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish
 
 
 
68

--------------------------------------------------------------------------------

 
 
 
 
 
to receive material non-public information with respect to any Borrower or its
securities) (each, a “Public Lender”).  Each of the Parent and the Borrowers
hereby agree that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, the Parent and the
Borrowers shall be deemed to have authorized the Administrative Agent, each
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Parent and
each Borrowers or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 8.07); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and each Arranger shall be entitled to treat the Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”
 
Section 5.02 Negative Covenants.  So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder or any Letter of Credit or other
L/C Obligation shall remain outstanding (except for any Letters of Credit or L/C
Obligations that remain outstanding after the Commitments have been terminated
for which Cash Collateral has been provided), neither the Parent nor any
Borrower will at any time:
 
(a) Liens, Etc.  Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any accounts or other right to receive
income, excluding, however, from the operation of the foregoing restrictions the
following:
 
(i) Permitted Liens;
 
(ii) Liens granted pursuant to any Loan Document;
 
(iii) Liens on deposit accounts of the Parent and its Subsidiaries in respect of
their cash pooling operations;
 
(iv) purchase money Liens upon or in real property or equipment acquired or held
by the Parent or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such property or equipment or to secure Debt
incurred solely for the purpose of financing the acquisition of any such
property or equipment, or Liens existing on any such property or equipment at
the time of acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property); provided, however, that no such Lien shall extend to or cover any
properties of any character other than the property or equipment being acquired,
and no such extension, renewal or replacement shall extend to or cover any
property not theretofore subject to the Lien being extended, renewed or
replaced; and provided further that the aggregate principal amount of the Debt
secured by Liens permitted by this clause (iv) and clause (v) below shall not
exceed $100,000,000 at any time outstanding;
 
 
 
69

--------------------------------------------------------------------------------

 
 
(v) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Parent or any Subsidiary of the Parent or becomes
a Subsidiary of the Parent; provided that such Liens were not created in
contemplation of such merger, consolidation or investment and do not extend to
any assets other than those of the Person merged into or consolidated with the
Parent or such Subsidiary or acquired by the Parent or such Subsidiary;
provided, further, that the aggregate principal amount of the Debt secured by
Liens permitted by this clause (v) and clause (iv) above shall not exceed
$100,000,000 at any time outstanding;
 
(vi) Liens arising pursuant to one or more securitization programs permitted
pursuant to Section 5.02(c)(ii);
 
(vii) the replacement, extension or renewal of any Lien permitted by clauses
(iv) and (v) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or
addition of any direct or contingent obligor) of the Debt secured thereby;
 
(viii) Liens existing as of the Effective Date as described on Schedule 5.02(a);
 
(ix) Liens which are floating charges under English law in the form of an
"industry standard" granted by Invesco Perpetual Life Limited  ("IPLL") on its
revolving business assets (without attaching to any particular asset until the
floating charge crystallises on insolvency events which will result in steps
being taken to make payment of a dividend to creditors or where the reinsurance
creditor reasonably considers this may happen) to reinsurance creditors to
support the obligations of IPLL thereto under reinsurance contracts and limited
in the amount secured to the amount which would have been recoverable had the
secured amount been an unsecured debt owed to a direct policy holder of IPLL;
 
(x) Liens to secure Subsidiary Non-Recourse Debt, provided that no such Lien
shall extend to or cover any properties or assets other than the property or
assets being acquired with such Subsidiary Non-Recourse Debt and proceeds
thereof; and
 
(xi) Liens on assets sold and leased back pursuant to sale and leaseback
transactions permitted by Section 5.02(c)(vii).
 
(b) Mergers, Etc.  Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except that
 
(i) Parent or any Subsidiary of the Parent may merge or consolidate with any
other Subsidiary of the Parent;
 
(ii) any Subsidiary of the Parent may merge with any other Person, provided that
such merger does not result in the loss by the Parent in any fiscal year of
business operations or assets which, when aggregated with all other such mergers
and all dispositions of assets permitted by Section 5.02(c)(iii) (taking into
account the proviso in such Section 5.02(c)(iii)) for such fiscal year,
generated more than twenty percent (20%) of the Consolidated operating income of
the Parent during the immediately preceding fiscal year of the Parent;
 
 
 
 
 
70

--------------------------------------------------------------------------------

 
 
provided, however, that in each case, immediately after giving effect thereto,
(A) no event shall occur and be continuing that constitutes a Default, (B) if
any Borrower is party to such merger or consolidation, then a Borrower is the
surviving corporation or company, as the case may be; (C) in the case of any
merger or consolidation to which a Guarantor, but not a Borrower, is a party,
the surviving corporation or company, as the case may be, is a Guarantor; and
(D) in the case of any merger or consolidation to which the Parent, but not a
Borrower, is a party, then the Parent is the surviving company; and provided
further, that in each case, the representations and warranties contained in
Section 4.01(a) with respect to either Invesco Finance US or Invesco Finance UK
shall at all times be true and correct in all respects (except with respect to
the good standing of such Borrower, which shall be true and correct in all
material respects).
 
(c) Sales, Etc. of Assets.  Sell, lease (as lessor), transfer or otherwise
dispose of, or permit any of its Subsidiaries to sell, lease (as lessor),
transfer or otherwise dispose of, any assets, or grant any option or other right
to purchase, lease or otherwise acquire any assets, except:
 
(i) in a transaction authorized by subsection (b) of this Section;
 
(ii) the sale or other disposition to a third-party investor by the Parent or
any of its Subsidiaries of its rights to receive distribution fees and
contingent deferred sales charges pursuant to a securitization program;
 
(iii) the Parent and its Subsidiaries may, during any fiscal year of the Parent
(the "Test Year"), sell, lease, transfer or otherwise dispose of assets
(including equity securities owned by such Persons) which, when aggregated with
all other such dispositions and all mergers permitted by Section 5.02(b)(ii)
(where such merger resulted in the loss by the Parent or a Subsidiary, as
applicable, of business operations or assets) for such Test Year, generated up
to, but not exceeding, twenty percent (20%) of the Consolidated operating income
of the Parent during the immediately preceding fiscal year of the Parent;
provided, that any determination of compliance with this clause (iii) shall take
into account contributions to Consolidated operating income as measured on a pro
forma basis for such immediately preceding fiscal year resulting from any
acquisition by the Parent or its Subsidiaries of operating assets (or
acquisition of equity securities of any Person holding such assets) that
occurred during such Test Year or that is anticipated to occur within the twelve
(12) month period immediately following the date on which the Parent or its
Subsidiary, as applicable, shall have entered into a definitive agreement for
such acquisition if such definitive agreement is entered into during such Test
Year.
 
(iv) any Subsidiary of the Parent (other than a Loan Party) may sell, lease,
transfer or otherwise dispose of up to (and including) all or substantially all
of its assets to the Parent or any other Subsidiary of the Parent;
 
(v) any Guarantor may sell, lease, transfer or otherwise dispose of up to (and
including) all or substantially all of its assets to any Loan Party or any other
Subsidiary of the Parent; provided, that, in the case of any such sale, lease,
transfer or other disposition to a Subsidiary that is not a Loan Party, such
transferee Subsidiary shall execute and deliver to the Administrative Agent a
joinder agreement to the Subsidiary Guaranty, in form and substance reasonably
satisfactory to the Administrative Agent, prior to such sale, lease, transfer or
other disposition;
 
 
 
 
71

--------------------------------------------------------------------------------

 
 
(vi) any Borrower may sell, lease, transfer or otherwise dispose of all or
substantially all of its assets to any other Borrower; provided that in any
case, after giving effect thereto, the representations and warranties contained
in Section 4.01(a) with respect to either Invesco Finance US or Invesco Finance
UK shall at all times be true and correct in all respects (except with respect
to the good standing of such Borrower, which shall be true and correct in all
material respects);
 
(vii) sales or other dispositions of obsolete equipment and furniture;
 
(viii) sales of assets pursuant to sale and leaseback transactions; and
 
(ix) the sale, transfer or other disposition of cash, cash equivalents and
securities in the ordinary course of business.
 
(d) Change in Nature of Business.  Make, or permit any of its Significant
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof; provided, however, that nothing contained herein
shall restrict or limit such Persons from engaging in any business (including by
way of investment or acquisition) that is reasonably related, complimentary or
ancillary to the businesses of the Parent and its Subsidiaries carried on as of
the date hereof.
 
(e) Accounting Changes.  Make or permit, or permit any of its Significant
Subsidiaries to make or permit, any material change in accounting policies or
reporting practices, except (i) as required by Securities Laws, the Securities
Exchange Commission or GAAP applicable to the Parent or such Significant
Subsidiary, (ii) with respect to any Significant Subsidiary, to adopt GAAP, or
(iii) any change by a Significant Subsidiary to International Financial
Reporting Standards as may be required by applicable regulatory authorities.
 
(f) Transactions with Affiliates.  Conduct, or permit any of its Subsidiaries to
conduct, transactions material to business of the Parent, such Borrower or such
Subsidiary with any of their Affiliates except in the ordinary course of
business of and pursuant to the reasonable requirements of the Parent’s, such
Borrower’s or such Subsidiary’s business and upon fair and reasonable terms that
are not materially less favorable to the Parent, such Borrower or such
Subsidiary, as the case may be, than those which would be obtained in a
comparable arm’s-length transaction with a Person not an Affiliate; provided
that the foregoing restrictions shall not apply to:
 
(i) any transaction (A) between or among the Parent and its Subsidiaries not
involving any other Affiliates, (B) with any Special Purpose Subsidiary, and (C)
between the Parent or any of its Subsidiaries and their respective employees to
make loans to such employees for purposes of exercising stock options of such
employees and paying tax liabilities of such employees associated therewith,
provided that the total of all such loans shall not exceed $25,000,000 in an
aggregate principal amount at any one time outstanding;
 
 
72

--------------------------------------------------------------------------------

 
 
(ii) any transaction between or among (A) the Parent or any Subsidiary and (B)
any Person sponsored by the Parent or any Subsidiary or for which the Parent or
any Subsidiary provides advisory, administrative, supervisory, management,
consulting, underwriting or similar services, provided that such transaction is
not prohibited under the Investment Company Act of 1940, the Investment Advisers
Act of 1940 or other applicable law, rule, regulation or order; and
 
(iii) any transaction with an Affiliate so long as such transaction is approved
by a majority of the Disinterested Directors of the Parent or the applicable
Subsidiary who is entering into such transaction with such Affiliate.
 
(g) Non-Guarantor Subsidiary Debt.  Permit its Subsidiaries, other than (1) the
Borrowers, (2) Subsidiaries that are Guarantors, and (3) any Finance Subsidiary
(subject to the last sentence of this subsection (g)), collectively to create,
incur, assume or suffer to exist any Adjusted Debt in excess of $300,000,000 in
aggregate principal amount at any one time outstanding; provided, however, that
the foregoing restriction shall not apply to any (i) Adjusted Debt of a
Subsidiary (including any Person that will be or become a Subsidiary) of the
Parent (including any refinancings, amendments or extensions of such Adjusted
Debt that do not increase, or provide for the increase of, the aggregate
principal amount of such Adjusted Debt) that is assumed in connection with (but
not established in contemplation of) (A) a transaction that is permitted
pursuant to Section 5.02(b) or (B) the purchase or acquisition of all of the
capital stock of, or all or substantially all of the assets of, another Person,
(ii) Subsidiary Non-Recourse Debt, and (iii) letters of credit entered into
pursuant to and in accordance with regulatory requirements in the ordinary
course of such Subsidiary's unit investment trust business.  For the avoidance
of doubt, “Adjusted Debt” shall exclude (x) Debt of any Subsidiary owing to the
Parent or any other Subsidiary and (y) Debt of the Parent owing to any
Subsidiary.  With respect to any Non-Loan Party Finco, such Non-Loan Party Finco
shall only be excluded from the foregoing restrictions so long as such Non-Loan
Party Finco remains a Finance Subsidiary; provided that, in the event a Non-Loan
Party Finco shall make any loan or other advance (a “Finco Loan”) to any
Subsidiary of the Parent that is not a Loan Party (such Subsidiary, a “Finco
Loan Recipient”), such Finco Loan shall be subject to an intercreditor agreement
among all Finco Loan Recipients effectively providing for pari passu treatment
with respect to the Obligations and the Debt of each Non-Loan Party Finco, such
intercreditor agreement to be in form and substance reasonably satisfactory to
the Administrative Agent.  So long as doing so would not result in a Non-Loan
Party Finco ceasing to be or qualify as a Finance Subsidiary, each Non-Loan
Party Finco that makes a Finco Loan to a Finco Loan Recipient shall provide an
acknowledgment and consent to such intercreditor agreement (and in the event
such acknowledgment and consent would result in a Non-Loan Party Finco ceasing
to be or qualify as a Finance Subsidiary, the Parent shall instead provide an
acknowledgment and consent to such intercreditor agreement for itself and on
behalf of its Subsidiaries).
 
Section 5.03 Financial Covenants.  So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder or any Letter of Credit or other
L/C Obligation shall remain outstanding, the Parent will:
 
(a) Debt/EBITDA Ratio.  Maintain at the end of each fiscal quarter of the Parent
a Debt/EBITDA Ratio not greater than the ratio set forth below opposite such
fiscal quarter:
 
Fiscal Quarters Ending
Maximum Debt/EBITDA Ratio
Effective Date through June 30, 2014
3.25 to 1.00
Each fiscal quarter ending thereafter
3.00 to 1.00



 
(b) Coverage Ratio.  Maintain at the end of each fiscal quarter of the Parent a
ratio of EBITDA (excluding for purpose of this calculation of EBITDA only that
portion of EBITDA attributable to the net income, expenses, losses, charges and
gains of each Special Purpose Subsidiary) for the four consecutive fiscal
quarters of the Parent ended on or immediately prior to the date of
determination to interest payable on, and amortization of debt discount in
respect of, Adjusted Debt (excluding from Adjusted Debt for purposes of this
Section 5.03(b) (i) Subsidiary Non-Recourse Debt and (ii) so long as the Parent
and its Subsidiaries own 100% of the Office Equipment Sale and Leaseback Bonds,
liabilities with respect to the Office Equipment Sale and Leaseback Lease, in
each case to the extent otherwise included in Adjusted Debt) for such period, of
not less than 4.00 to 1.00.
 
73

--------------------------------------------------------------------------------

 
 
ARTICLE VI   
 
EVENTS OF DEFAULT
 
Section 6.01 Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a) Any Borrower shall fail to pay any principal of any Advance or any L/C
Obligation when the same becomes due and payable; the Borrowers shall fail to
provide any Cash Collateral required by Section 2.03(a)(ii)(B) on or prior to
the Letter of Credit Expiration Date; or any Borrower shall fail to pay any
interest on any Advance or any L/C Obligation or make any other payment of fees
or other amounts payable under this Agreement or any Note within three Business
Days after the same becomes due and payable; or
 
(b) Any representation or warranty made by the Parent, any Borrower or any Loan
Party under any Loan Document or by the Parent or any Borrower (or any of its
respective officers) in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or
 
(c) (i) The Parent or any Borrower shall fail to perform or observe any term,
covenant or agreement contained in Sections 5.01(c), (d) or (h), 5.02 or 5.03,
or (ii) the Parent or any Borrower shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Borrowers by the
Administrative Agent or any Lender; or
 
(d) The Parent or any of its Subsidiaries shall fail to pay any principal of or
premium or interest on any Debt that is outstanding in a principal or notional
amount of at least $62,500,000 (or the equivalent thereof in any other
currencies) in the aggregate (but excluding Debt outstanding hereunder) of the
Parent or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or
 
(e) The Parent or any of its Significant Subsidiaries or any Guarantor shall
generally not pay its debts as such debts become due, or shall admit in writing
its inability to pay its debts generally, or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
the Parent or any of its Significant Subsidiaries or any Guarantor seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 45 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Parent or any of its Significant Subsidiaries or
any Guarantor shall take any corporate action to authorize any of the actions
set forth above in this subsection (e); or
 
 
74

--------------------------------------------------------------------------------

 
(f) Any judgment or order for the payment of money in excess of $62,500,000 (or
the equivalent thereof in any other currencies) shall be rendered against the
Parent or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such judgment or order shall not be an
Event of Default under this Section 6.01(f) if and for so long as (i) the amount
of such judgment or order in excess of $62,500,000 (or the equivalent thereof in
any other currencies) is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such excess amount; or
 
(g) Any non-monetary judgment or order shall be rendered against the Parent or
any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
 
(h) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Exchange Act), directly or indirectly, of Voting
Stock of the Parent (or other securities convertible into such Voting Stock)
representing 33% or more of the combined voting power of all Voting Stock of the
Parent; or (ii) during the period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (A) who were members of that board or
equivalent governing body on the first day of such period, (B) whose election or
nomination to that board or equivalent governing body was approved (including
approval solely for purposes of satisfying this provision) by individuals
referred to in clause (A) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body or (C)
whose election or nomination to that board or other equivalent governing body
was approved (including approval solely for purposes of satisfying this
provision) by individuals referred to in clauses (A) and (B) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body; or
 
(i) Any ERISA Event shall have occurred with respect to a Plan, or any Loan
Party or any ERISA Affiliate shall have incurred or be reasonably expected to
incur liability under Section 4064 or 4069 of ERISA, and the sum (determined as
of the date of occurrence of such ERISA Event) of the Insufficiency of such Plan
and the Insufficiency of any and all other Plans with respect to which an ERISA
Event shall have occurred and then exist (or the liability of the Loan Parties
and the ERISA Affiliates incurred or expected to be incurred with respect to
Section 4064 or 4069 of ERISA or related to such ERISA Event) exceeds
$31,250,000; or
 
(j) Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $31,250,000 or requires payments exceeding $6,250,000 per
annum; or
 
(k) Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $31,250,000;
 
(l) Any governmental authority or regulatory body shall have enacted, issued,
promulgated, enforced or entered any law, rule, regulation, judgment, decree,
injunction or other order (whether temporary, preliminary or permanent) which is
in effect and which prohibits, enjoins or otherwise restricts the Parent or any
of its Subsidiaries in a manner that has a Material Adverse Effect; or
 
75

--------------------------------------------------------------------------------

 
 
(m) Any material provision of either Guaranty shall for any reason cease to be
valid and binding on any applicable Guarantor (other than by termination of such
Guaranty or release of such Guarantor in accordance with the terms of the
applicable Guaranty) or any Guarantor shall so state in writing, but in either
case, only if such event could reasonably be expected to have a Material Adverse
Effect;
 
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrowers,
declare the obligation of each Lender to make Advances and any obligation of the
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon the same
shall forthwith terminate, (ii) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrowers, declare the Advances and
the Notes, all the L/C Borrowings, all interest thereon and all other amounts
payable under this Agreement and the Notes to be forthwith due and payable and
pursue all rights under any Guaranty, whereupon the Advances and the Notes, all
the L/C Borrowings, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrowers
and (iii) shall at the request, or may with the consent, of the Required
Lenders, by notice to the Borrowers, require that the Borrowers Cash
Collateralize the outstanding Letters of Credit (in an amount equal to 100% of
the then Outstanding Amount thereof); provided, however, that in the event of an
actual or deemed entry of an order for relief with respect to the Parent or any
Significant Subsidiary or any Guarantor under the bankruptcy code of the United
States, or any other liquidation, conservatorship, bankruptcy, reorganization or
other similar debtor relief laws of the United States, the United Kingdom or
Bermuda, (A) the obligation of each Lender to make Advances and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically be
terminated, (B) the Notes, all such interest and all such amounts (including
without limitation all L/C Borrowings) shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrowers and (C) the obligation of the
Borrowers to Cash Collateralize the outstanding Letters of Credit as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
 
Section 6.02 Application of Funds.  After the exercise of remedies provided for
in Section 6.01 (or after the Notes and the L/C Borrowings have automatically
become immediately due and payable and the outstanding Letters of Credit have
automatically been required to be Cash Collateralized as set forth in Section
6.01), any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.18 and 8.16, be applied by the Administrative Agent in
the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article II), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on any L/C Borrowings (which have not been funded by L/C
Advances) payable only to the L/C Issuer, and interest on any Swing Line Loans
payable only to the Swing Line Lender, ratably among the L/C Issuer and the
Swing Line Lender in proportion to the respective amounts described in this
clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal on any L/C Borrowings (which have not been funded by L/C Advances) to
the L/C Issuer and Swing Line Loans payable only to the Swing Line Lender;
ratably among the L/C Issuer and the Swing Line Lender in proportion to the
respective amounts described in this clause Fourth payable to them;
 
Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees, interest on any of the Advances (other than Swing
Line Loans) and L/C Advances, payable to the Lenders, ratably among them in
proportion to the respective amounts described in this clause Fifth held by
them;
 
Sixth, to payment of that portion of the Obligations constituting unpaid
principal on any of the Advances (other than Swing Line Loans) and L/C Advances,
ratably among the Lenders in proportion to the respective amounts described in
this clause Sixth held by them;
 
Seventh, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of the L/C Obligations comprised of 100% of the
aggregate undrawn amount of outstanding Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrowers pursuant to Sections 2.03 or
2.18.
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by law.
 
Subject to Sections 2.03(c) and 2.18, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Seventh above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
76

--------------------------------------------------------------------------------

 
 
                         ARTICLE VII                           
 
ADMINISTRATIVE AGENT
 
Section 7.01 Appointment and Authority.  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrowers,
the Parent nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.
 
Section 7.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Parent, the Borrowers or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
 
Section 7.03 Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent, the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct, provided, such limitation of
liability of the Administrative Agent shall not prohibit or limit any cause of
action any Borrower may otherwise have against any Lender.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrowers, a Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
 
77

--------------------------------------------------------------------------------

 
Section 7.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of an Advance, or the
issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Advance or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in good faith in accordance with the advice of any such counsel,
accountants or experts.
 
Section 7.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Section 7.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrowers.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers so long as no
Event of Default has occurred and is continuing, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section;
provided, such Lenders so acting directly shall be and be deemed to be protected
by all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender were itself the Administrative
Agent.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 8.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender; (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of its respective duties and obligations hereunder or under
the other Loan Documents; and (c) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
 
 
78

--------------------------------------------------------------------------------

 
Section 7.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 7.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer.
 
Section 7.09 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Advance or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel, and
all other amounts, due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.05 and 8.04) allowed in such judicial
proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.05
and 8.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting any amount owing by a Loan Party to a Lender or the Administrative
Agent or the rights of any Lender or the L/C Issuer or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or the L/C
Issuer in any such proceeding.
 
Section 7.10 Guaranty Matters.  The Lenders and the L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Subsidiary of the Borrowers or a
Subsidiary of the Parent as a result of a transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Lenders shall promptly
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Subsidiary Guaranty pursuant to this Section
7.10.
 
 
79

--------------------------------------------------------------------------------

 
ARTICLE VIII  
 
MISCELLANEOUS
 
Section 8.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrowers or the applicable Loan Party,
as the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a) waive any condition set forth in Section 3.01 without the written consent of
each Lender;
 
(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated), increase any Lenders pro rata share requirement to fund any Advance
or participate in any Swing Line Loan or Letter of Credit (other than as set
forth in Section 8.16), or require any Lender to make Advances or participate in
Letters of Credit in any currency other than Dollars or Sterling, in each case,
without the written consent of such Lender;
 
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
 
(d) reduce the principal of, or the rate of interest specified herein on any
Advance or L/C Borrowing, or (subject to clause (iii) of the last proviso to
this Section 8.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend Section 2.08(b) or to waive any obligation of the
Borrowers to pay Letter of Credit Fees at rate equal to the Applicable Margin
for Eurodollar Rate Advances plus 2% per annum;
 
(e) change Section 2.16 or Section 6.02 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
 
(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;
 
(g) except as provided in Section 2.20 and except in connection with permitted
mergers under Section 5.02(b), permitted asset sales under Section 5.02(c) and
other transactions permitted hereunder and in accordance with Section 7.10
hereof, release any Guarantor from its Guaranty other than a release pursuant to
and in accordance with the terms of such Guaranty (or release any Borrower from
its joint and several liability hereunder and under the other Loan Documents)
without the written consent of each Lender; or
 
 
 
80

--------------------------------------------------------------------------------

 
 
(h) change Section 2.03(a)(ii) or change Section 2.03(b)(iii) in a manner that
would (1) allow a Letter of Credit to have an expiry date more than twelve (12)
months after the date of issuance or last extension, (2) change the conditions
for the issuance or extension of a Letter of Credit having an expiry date later
than the Letter of Credit Expiration Date, or (3) allow any Auto-Extension
Letter of Credit to have an expiry date more than twelve months past the Letter
of Credit Expiration Date, in each case, without the consent of each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders may be
effected with the consent of all Lenders other than Defaulting Lenders), except
that (i) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (ii) any waiver, amendment or
other modification requiring the consent of all Lenders or each affected Lender
that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
 
Section 8.02 Notices; Effectiveness; Electronic Communication.
 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
 
(i) if to the Borrowers, the Parent, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address(es) or telephone number specified for such Person on Schedule 8.02; and
 
(ii) if to any other Lender, to the address, telecopier number, electronic mail
address(es) or telephone number specified for such Lender’s Domestic Lending
Office on Schedule I.
 
 
 
 
81

--------------------------------------------------------------------------------

 
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b) Electronic Communications.  Notices and other communications to the Lenders
and the L/C Issuer hereunder, except for any notice of service of process under
Section 8.12 or otherwise which shall be given in writing only as provided by
applicable law, may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or the L/C Issuer pursuant to Article II.  The
Administrative Agent or the Borrowers may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Parent, any Borrower, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Parent’s, any Borrower’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
 
 
82

--------------------------------------------------------------------------------

 
 
(d) Change of Address, Etc.  Each of the Borrowers, the Parent, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrowers, the Parent, the Administrative Agent, the
L/C Issuer and the Swing Line Lender.  In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
 
(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Notices of Borrowing and Swing Line Loan Notices)
that the Administrative Agent or such Lender reasonably believes has been given
by or on behalf of the Borrowers even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrowers shall
indemnify the Administrative Agent, the L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice that the
Administrative Agent, such Lender or such Related Party reasonably believes has
been given by or on behalf of the Borrowers.  All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.
 
Section 8.03 No Waiver; Remedies.  No failure on the part of any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay in exercising, any
right, remedy, power or privilege hereunder or under any Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
remedy, power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Section 8.04 Expenses; Indemnity; Damage Waiver.
 
(a) Costs and Expenses.  The Borrowers shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); (ii) all reasonable out of pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all out of
pocket expenses incurred by the Administrative Agent, any Lender or the L/C
Issuer (including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender or the L/C Issuer), in connection with
the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Advances made or the Notes or Letters of Credit
issued hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Advances or Notes or
Letters of Credit.
 
 
 
83

--------------------------------------------------------------------------------

 
 
(b) Indemnification by the Borrowers.  The Borrowers agree to indemnify and hold
harmless the Administrative Agent (and each sub-agent thereof), each Lender and
the L/C Issuer, each of their respective Affiliates, and each Related Party of
any of the foregoing Persons (each, an “Indemnified Party”) from and against any
and all claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees, charges, disbursements and expenses of counsel for
any Indemnified Party) that may be incurred by or asserted or awarded against
any Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
the Notes, this Agreement, any other Loan Document, any of the transactions
contemplated herein or therein (including any refusal by the L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), the actual or proposed use of the proceeds of the Advances, or, in
the case of the Administrative Agent (and any such sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents except to the extent such claim, damage, loss, liability or expense
resulted from such Indemnified Party’s gross negligence or willful
misconduct.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 8.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Borrower or any other Loan Party, its respective directors, shareholders
or creditors or an Indemnified Party or any other Person and regardless of
whether any Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated.
 
(c) Other Costs.  If any payment of principal of, or Conversion of, any
Eurocurrency Rate Advance is made (i) by any Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of a payment or Conversion pursuant to Section 2.09(d), 2.11 or 2.13,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or (ii) by an Eligible Assignee to a Lender other than on the last
day of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 8.06 as a result of a
demand by the Borrowers pursuant to Section 8.11, or (iii) as part of a
re-allocation of the Commitments of the Lenders as a result of an increase in
Commitments pursuant to Section 2.21, then the Borrowers shall, upon demand by
such Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that it may
reasonably incur as a result of such payment or Conversion, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by any Lender to fund or maintain such Advance, less the return such
Lender reasonably expects to receive on its redeployment of funds.
 
(d) Reimbursement by Lenders.  To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party thereof, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer or such Related Party, as the case may be, such Lender’s Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought and without regard to the last sentence in the definition of
Pro Rata Share Percentage) of such unpaid amount, provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party thereof acting for the Administrative Agent (or any such
sub-agent) or the L/C Issuer in connection with such capacity.  The obligations
of the Lenders under this subsection (d) are subject to the provisions of
Section 2.02(e).
 
(e) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each hereby waives, any claim
against any Indemnified Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof.  No Indemnified Party referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except as a result of such Indemnified Party’s
gross negligence of willful misconduct.
 
(f) Payments.  All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
 
(g) Survival.  Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section and Sections 2.12 and 2.15 herein shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Total Commitment and the repayment, satisfaction or discharge of all the
other Obligations.
 
 
 
 
84

--------------------------------------------------------------------------------

 
 
Section 8.05 Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of any Borrower against any and
all of the obligations of the Borrowers now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or the
Note held by such Lender, whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement, any other Loan Document or such Note
and although such obligations may be unmatured; provided, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 8.16 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of
setoff.  Each Lender agrees promptly to notify the Borrowers after any such
set-off and application, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of each Lender,
the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that such Lender, the L/C Issuer and their respective
Affiliates may have.
 
Section 8.06 Successors and Assigns.
 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent, the L/C Issuer and each Lender
(except by operation of law or to the extent permitted hereunder) and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, and (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuer and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
 
(i) Minimum Amounts.  (A) In the case of an assignment of the entire remaining
amount of the assigning Lender's Commitment and the Advances and the L/C
Advances at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
(B) and in any case not described in subsection b(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 and increments of $1,000,000 in excess
thereof unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consent (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
 
(ii) Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances and the L/C
Advances or the Commitment assigned, except that this clause (ii) shall not
apply to rights of the Swing Line Lender in respect of Swing Line Loans;
 
(iii) Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and in addition:
 
(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
 
(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund;
 
(C)            the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
 
(D)            the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment.
 
(iv) Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
Eligible Assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire and the Administrative Agent shall further
deliver such administrative questionnaire to the Borrowers.
 
85

--------------------------------------------------------------------------------

 
 
(v) No Assignment to Certain Persons.  No such assignment shall be made to (A)
any Borrower, the Parent or any of any Borrower’s or Parent’s Affiliates or
Subsidiaries, or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person which, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.
 
(vi) Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment by such
Lender shall be effective unless and until, in addition to the other conditions
thereto set forth herein, the applicable assignor or assignee shall make such
additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Pro Rata Share.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement with respect to the interest assigned and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement in addition to any rights and
obligations it may theretofore have as a Lender, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
2.12, 2.15, and 8.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment.  Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.
 
(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances and L/C Advances owing to each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  In
addition, the Administrative Agent shall maintain on the Register the
designation, and revocation of designation, of any Lender as a Defaulting Lender
of which it has received notice.  The Register shall be available for inspection
by the Borrowers and the Lenders at any reasonable time and from time to time
upon reasonable prior notice.
 
(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, the Parent, the
Borrowers or any of the Parent’s or the Borrowers' respective Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances (including such Lender’s participations L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the L/C Issuer and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.12, 2.15 and 8.04 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.05 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.16 as though it were a
Lender.
 
(e) Limitation upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 2.12 or 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers' prior written consent.  A Participant
that would be a foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.15 as though it were a Lender.
 
 
 
86

--------------------------------------------------------------------------------

 
 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g) Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h) Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Advances pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrowers and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrowers and the Lenders, resign as Swing Line Lender.  In the event of
any such resignation, the Borrowers shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrowers to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be.  If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Advances or fund
risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Advances or fund
risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c).  Upon the appointment of a successor and acceptance of such appointment
by the successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.
 
Section 8.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the L/C Issuer and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.21(c) or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction or any credit insurance provider, in each case, relating
to any Borrower and its obligations, (g) with the consent of the Parent or any
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section actually known to or caused
by the disclosing party or (y) becomes available to the Administrative Agent,
any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Parent or any Borrower.
 
 
 
87

--------------------------------------------------------------------------------

 
 
 
For purposes of this Section, “Information” means all information received from
the Parent, any Borrower or any Subsidiary of the Parent relating to the Parent,
any Borrower or any such Subsidiary or any of their respective businesses, other
than any such information that is available to the Administrative Agent, the L/C
Issuer or any Lender on a nonconfidential basis prior to disclosure by the
Parent, any Borrower or any such Subsidiary, provided that, in the case of
information received from the Parent, any Borrower or any such Subsidiary after
the date hereof, such information is clearly identified at the time of delivery
as confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Each of the Administrative Agent, the L/C Issuer and the Lenders acknowledges
that (a) the Information may include material non-public information concerning
the Parent, any Borrower or a Subsidiary of either thereof, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including Federal and state
securities laws with respect to Lenders subject to such laws and only to the
extent such laws are applicable to such Lender.
 
Section 8.08 Governing Law.  This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.
 
Section 8.09 Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
Section 8.10 Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the L/C Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, the L/C Issuer or any Lender or
on their behalf and notwithstanding that the Administrative Agent, the L/C
Issuer or any Lender may have had notice or knowledge of any Default at the time
of any Borrowing, any Advance or any L/C Credit Extension, and shall continue in
full force and effect as long as any Advance or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit or L/C Obligation
shall remain outstanding.
 
 
 
 
88

--------------------------------------------------------------------------------

 
 
Section 8.11 Replacement of Lenders.  (i) If any Lender requests compensation
under Section 2.12, (ii) if the Borrowers are required to pay any additional
amount to any Lender or any governmental authority for the account of any Lender
pursuant to Section 2.15, (iii) if any Lender is, or within fifteen (15)
Business Days of such assignment or delegation was, a Defaulting Lender, (iv) if
any Lender is unable to make Eurocurrency Rate Advances pursuant to Section
2.13, or (v) if any Lender shall fail to provide any consent, or consent to any
waiver or amendment, agreed to by the Required Lenders then the Borrowers may,
at its sole expense and effort, upon written notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 8.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(a) the Borrowers shall have paid (or cause to be paid) to the Administrative
Agent the assignment fee specified in Section 8.06(b);
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 8.04(c)) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(d) such assignment does not conflict with applicable laws;
 
(e) no Default or Event of Default shall have occurred and be continuing; and
 
(f) such parties to the assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption and the assignee shall deliver
to the Administrative Agent an administrative questionnaire.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
 
 
89

--------------------------------------------------------------------------------

 
 
Section 8.12 Jurisdiction, Etc.
 
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the Notes, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court.  Each of the Parent, IHCL
and Invesco Finance UK hereby agrees that service of process in any such action
or proceeding brought in any such New York State court or in such federal court
may be made upon the Parent, IHCL and Invesco Finance UK c/o IVZ at its offices
at 1555 Peachtree Street N.E., Atlanta, Georgia 30309, Attention: General
Counsel (the “Process Agent”), and hereby further agrees that the failure of the
Process Agent to give any notice of any such service to the Parent, IHCL or
Invesco Finance UK, as applicable, shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
the Notes in the courts of any jurisdiction.
 
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c) To the extent that either the Parent or any Borrower has or hereafter may
acquire any immunity from the jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, each of the Parent and each Borrower hereby irrevocably waives
such immunity in respect of its obligations under this Agreement and the other
Loan Documents.
 
Section 8.13 Judgment.
 
(a) Rate of Exchange.  If, for the purpose of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or under the Notes in another
currency into Dollars, the parties hereto agree, to the fullest extent that they
may effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures, the Administrative Agent could
purchase such other currency with Dollars in New York City, New York, at the
close of business on the Business Day immediately preceding the day on which
final judgment is given, together with any premiums and costs of exchange
payable in connection with such purchase.
 
(b) Indemnity.  The obligation of the Borrowers in respect of any sum due from
it to the Administrative Agent or any Lender hereunder or under any Note shall,
notwithstanding any judgment in a currency other than Dollars, be discharged
only to the extent that on the Business Day next succeeding receipt by the
Administrative Agent or such Lender of any sum adjudged to be so due in such
other currency, the Administrative Agent or such Lender, as the case may be,
may, in accordance with normal banking procedures, purchase Dollars with such
other currency.  If the Dollars so purchased are less than the sum originally
due to the Administrative Agent or such Lender in Dollars, the Borrowers agree,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender against such loss, and if the Dollars so
purchased exceed the sum originally due to any the Administrative Agent or any
Lender in Dollars, the Administrative Agent or such Lender agrees to remit to
the Borrowers such excess.
 
Section 8.14 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 8.15 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers and the Parent that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Borrower, which information includes the name
and address of each Borrower and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Act.  Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
 
 
90

--------------------------------------------------------------------------------

 
Section 8.16 Defaulting Lenders.
 
(a) Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender as provided in Section 8.16(b), to
the extent permitted by applicable law:
 
(i) Waivers and Amendments.  That Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.01.
 
(ii) Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 8.05), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrowers may request (so long as no Default or Event of Default exists), to the
funding of any Advance or L/C Advance in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Advances under this Agreement; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances or L/C Borrowings in respect of which
that Defaulting Lender has not fully funded its appropriate share and (y) such
Advances or L/C Borrowings were made at a time when the conditions set forth in
Section 3.02 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Advances of, or L/C
Borrowings owed to, that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 8.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(iii) Certain Fees.  that Defaulting Lender (A) shall not be entitled to receive
any facility fee pursuant to Section 2.05(a) except to the extent allocable to
the sum of (1) the Outstanding Amount of Advances and L/C Advances funded by it
and (2) its Pro Rata Share of the stated amount of Letters of Credit and Swing
Line Loans for which it has provided Cash Collateral pursuant to Section 2.03,
Section 2.04, Section 2.18, or Section 8.16(a)(ii), as applicable, and (B) shall
be limited in its right to receive Letter of Credit Fees as provided in Section
2.03(h).  In the event that any such Defaulting Lender's participation
obligation has not been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof, the Borrowers shall (x) be required to pay to
each of the L/C Issuer and the Swing Line Lender, as applicable, the amount of
such fee allocable to its Fronting Exposure arising from that Defaulting Lender
and (y) not be required to pay the remaining amount of such fee that otherwise
would have been required to have been paid to that Defaulting Lender.
 
(iv) Reallocation of Pro Rata Share Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Pro Rata Share Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Commitment of that Defaulting Lender; provided, that, (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Advances and L/C Advances of
that Lender.
 
(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Share
Percentage (without giving effect to Section 8.16(a)(iv)), whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
The Administrative Agent, the L/C Issuer or the Swing Line Lender will promptly
notify the Borrowers at the time the Administrative Agent, the L/C Issuer or the
Swing Line Lender determines or is otherwise informed of the existence of a
Defaulting Lender.
 
Section 8.17 No Advisory or Fiduciary Relationship.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Parent, the Borrowers and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the
 
 
 
 
91

--------------------------------------------------------------------------------

 
 
Administrative Agent, the Lenders and the Arrangers are arm’s-length commercial
transactions between the Parent, the Borrowers,  each other Loan Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Lenders and the Arrangers, on the other hand, (B) each of the Parent, the
Borrowers and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Parent, the Borrowers and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Administrative Agent, the Lenders and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrowers, any other Loan Party or any of their
respective Affiliates, or any other Person and (B) neither the Administrative
Agent nor any Lender or Arranger has any obligation to the Borrowers, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, each
Lender and each Arranger and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Parent, the Borrowers, the other Loan Parties and their respective Affiliates,
and neither the Administrative Agent nor any Lender or Arranger has any
obligation to disclose any of such interests to the Parent, the Borrowers, any
other Loan Party or any of their respective Affiliates.  To the fullest extent
permitted by law, each of the Parent, each Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender or any Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
Section 8.18 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
Section 8.19 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
8.19, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by the bankruptcy code
of the United States or any comparable bankruptcy, insolvency, receivership,
reorganization or other debtor relief laws, as determined in good faith by the
Administrative Agent, the L/C Issuer or the Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.
 
[Signature Pages Follow]
 



 
 



 
 
92

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or other representatives thereunto duly authorized,
as of the date first above written.
 
BORROWERS:
 
INVESCO HOLDING COMPANY LIMITED


By:  
____________________________________                                                                        
Name:  ________________________________                                                                    
Title:    ________________________________                                                                  




IVZ, INC.


By:    ____________________________________                                                                       
Name:  ________________________________                                                                    
Title:    ________________________________                                                                  




INVESCO FINANCE LIMITED


By:   ____________________________________                                                                        
Name: ________________________________                                                                     
Title:   ________________________________                                                                   




INVESCO FINANCE, INC.


By:  
____________________________________                                                                          
Name: ________________________________                                                                     
Title:   ________________________________                                                                   


 
PARENT:
 
INVESCO LTD.


By:   
____________________________________                                                                        
Name: 
________________________________                                                                      
Title:    ________________________________                                                                  





AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
 
93

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By:   
  ____________________________________                                                                        
Name: 
________________________________                                                                      
Title:    ________________________________                                                                  




 
 
LENDERS:

 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
 
By:      
____________________________________                                                                         
Name:   ________________________________                                                                   
Title:     ________________________________                                                                 




CITIBANK N.A.
 
By:       ____________________________________                                                                    
Name:   ________________________________                                                                   
Title:     ________________________________                                                                 




THE BANK OF NEW YORK MELLON
 
By:     
____________________________________                                                                         
Name:  ________________________________                                                                    
Title:    ________________________________                                                                  




HSBC BANK USA, NATIONAL ASSOCIATION
 
By:  
  ____________________________________                                                                         
Name: ________________________________                                                                     
Title:   ________________________________                                                                   

AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
 
94

--------------------------------------------------------------------------------

 

SUNTRUST BANK
 
By:  ____________________________________                                                                         
Name:   ________________________________                                                                   
Title:     ________________________________                                                                 




TORONTO DOMINION (NEW YORK) LLC
 
By:  ____________________________________                                                                         
Name:   ________________________________                                                                   
Title:     ________________________________                                                                 




MORGAN STANLEY BANK, N.A.
 
By: 
____________________________________                                                                          
Name:  ________________________________                                                                    
Title:    ________________________________                                                                  




JPMORGAN CHASE BANK, N.A.
 
By:
 _______________________________                                                                           
Name: ________________________________                                                                     
Title:   ________________________________                                                                   




CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
By: 
____________________________________                                                                          
Name: ________________________________                                                                     
Title:   ________________________________                                                                   
 
By:                                                                           
Name: ________________________________                                                                     
Title:   ________________________________                                                                   





AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page


 
95

--------------------------------------------------------------------------------

 

GOLDMAN SACHS BANK USA
 
By:  ____________________________________                                                                         
Name:  ________________________________                                                                    
Title:    ________________________________                                                                  




STATE STREET BANK AND TRUST COMPANY
 
By:  ____________________________________                                                                         
Name:  ________________________________                                                                    
Title:    ________________________________                                                                  




WELLS FARGO BANK, N.A.
 
By:  ____________________________________                                                                         
Name:  ________________________________                                                                    
Title:    ________________________________                                                                  




BARCLAYS BANK PLC
 
By:  ____________________________________                                                                         
Name:  ________________________________                                                                    
Title:    ________________________________                                                                  




BNP PARIBAS
 
By:  ____________________________________                                                                         
Name:  ________________________________                                                                    
Title:    ________________________________                                                                  
 
By: 
____________________________________                                                                          
Name: ________________________________                                                                     
Title:   ________________________________                                                                   

 
96
AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page


 
